 486DECISIONSOF NATIONALLABOR RELATIONS BOARDHennepin Broadcasting Associates,Inc. and AmericanFederation of Television and Radio Artists, TwinCityLocal,AFL-CIO. Case 18-CA-3908June 30, 1976SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOlations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Hennepin BroadcastingAssociates, Inc., Minneapolis, Minnesota, its officers,agents, successors, and assigns, shall take the actionset forth in the Board's Decision and Order of De-cember 6, 1974, at 215 NLRB 326.On December 6, 1976, the Board issued its Deci-sion and Order t in this proceeding finding that Re-spondent had engaged in and was engaging in certainunfair labor practices and ordering that they ceaseand desist therefrom and take certain affirmative ac-tion. Thereafter, the General Counsel filed an appli-cation for enforcement of the Board's Decision andOrder with the United States Court of Appeals forthe Eighth Circuit. Respondent filed a motion to re-mand the case to the Board for the purpose of takingadditional evidence. On March 21, 1975, the courtgranted Respondent's motion and on April 7, 1975,the court clarified its order remanding the case to theBoard. On June 18, 1975, the Board accepted theremand and ordered that the record be reopened anda further hearing be conducted before an Adminis-trative Law Judge in accordance with the court's re-mand.'On January 20, 1976, Administrative Law JudgeNancy Sherman issued the attached SupplementalDecision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Re-' 215 NLRB 326 (1974)2 It is noted that the court held in abeyance any decision on the merits ofthe Board's Decision and Order at 215 NLRB 326 until the record wassu?plemented in accordance with the remandThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing her findingsSUPPLEMENTALDECISIONNANCY M. SHERMAN, Administrative Law Judge: Thefirst hearing in this case was held on November 7, 8, 9, and12, 1973, before Administrative Law Judge James T. Ras-bury. On December 6, 1974, the Board issued its Decisionand Order in this case, reported at 215 NLRB 326. TheBoard found,inter aka,that Respondent Hennepin Broad-casting Associates, Inc., had violated Section 8(a)(3) and(1) of the National Labor Relations Act, as amended, here-in called the Act, by discharging engineer-announcer Rich-ard Carey on June 21, 1973, because Respondent believedhim to be the one responsible for promoting the organiza-tional campaign of the American Federation of Televisionand Radio Artists, Twin City Local, AFL-CIO, hereincalled the Union. The Board further found,inter alia,thatRespondent violated Section 8(a)(3) and (1) by discharging7 engineer-announcers in June 1973 (John Bortnem, Rob-ert Gustafson, James Hubbard, Gregory Ellsworth, Grego-ry Peterson, PatrickMcKeever, and Raymond Walby),who were striking to protest Carey's discharge, and by re-fusing on June 26, 1973, and August 16, 1973, to reinstatethese seven strikers and striking engineer-announcer Rich-ard Campbell. The Board ordered Respondent,inter alia,to offer all 8 of these engineer-announcers immediate andfull reinstatement to their former or substantially equiva-lent positions, respectively, without prejudice to their se-niority or other rights and privileges, dismissing, if neces-sary, any employees hired subsequent to the day the strikebegan; and to make such engineer-announcers whole forloss of pay.About February 13, 1975, the Board filed a petition toenforce the Board's Order with the United States Court ofAppeals for the Eighth Circuit; and, about March 26, 1975,filed the record.Over date of February 19, 1975, Respondent filed,interaka,an application for leave to adduce additional evidencepursuant to Section 10(e) of the National Labor RelationsAct, a Board opposition to which was filed over date ofMarch 13, 1975. By order dated March 21, 1975, andamended on April 7, 1975, the court of appeals remandedthe case to the Board:..for the purpose of taking additional evidence bythe Board, a member or agent of the Board bearingupon the appropriateness of re-employment of engi-neer-announcers under the circumstances of this case1Backpay as to Carey runs from the date of his discharge As to theothers, backpay runs from July4, 1973,5working days after they firstrequested reinstatement225 NLRB No. 66 HENNEPIN BROADCASTING ASSOCIATES487and other pertinent provisions of the National LaborRelations Act, as amended. In this regard the Boardshould hear and consider (a) evidence of bad faith ofthe engineer-announcers, if any, including, but notlimited to, secondary boycotts or a willful and mali-cious attempt to destroy respondent's business; and(b) evidence which may bear on the employability ofthe engineer-announcers in light of provisions of theFederal Communications Act and pertinent regula-tions thereunder . . . the Board . . . shall have theright to file modified or new findings in light of addi-tional evidence. Such further proceedings as held be-fore the Board shall be certified to this court. Furtherproceedings before this court will be held in abeyancesubject to the supplementation of the record author-ized by this and the preceding order.Thereafter, on June 18, 1975, the Board ordered "thatthe record in this proceeding be, and it hereby is, reopenedand that a further hearing be held before an Administra-tive Law Judge to be designated by the Chief Administra-tive Law Judge, for the purposes of taking evidence in ac-cordance with the Court's remand."The hearing on remand was held on September 2 and 3,1975, in Minneapolis, Minnesota, before me. The findingsof fact and conclusions of law herein are based on theentire record, including my observation of the witnesseswho testified before me,2 and on due consideration of thebriefs 3 and the oral argument at the conclusion of the 1975hearing. I make the following supplemental findings offact, conclusions of law, and recommended Order.1.ALLEGED MISCONDUCT IN CONNECTION WITH INITIATION OFTHE STRIKEA. FactsOn June 15, 1973, the Union sent Respondent the fol-lowing letter:The American Federation of Television and RadioArtists-Twin City Local, represents a majority of theemployees in the unit described below, and hereby de-mands recognition.AFTRA-Twin CityLocal is represented by JamesT. Hansing,Esquire,in this matter and we request thatyou provide him with copies of all correspondence.Please advise.Respondent received this letter on June18, 1973,but, sofar as the record shows, never replied to it.On the morning of June 21, 1973, Respondent dis-charged engineer-announcerCareybecause of his activity2The Board's prior finding that particular evidence is credible and partic-ular evidence is not credible is, of course, binding on me However, inmaking my supplemental findings, I have in no way relied on whether aparticular witness was credited by the Board as to other matters Rather, Ihave treated the 1973 record made before Administrative Law Judge Ras-bury as a "cold record" only3 I have considered the briefs filed by Respondent and counsel for theGeneral Counsel in the 1973 and 1975 proceedings and various documentsfiled with the Eighth Circuiton behalf of the Union.' The evening of that same day,which was a Thursday, engineer-announcers Bortnem,Hubbard, Ellsworth, and Peterson met with Carey andUnion Attorney James Hansing at Carey's home. Theyunanimously decided to strike at 5 p.m. on the followingday-Friday, June 22-in protest of Carey's discharge (seeAdministrative Law Judge Rasbury's Decision).5Whenasked whether the engineer-announcers at that meetingdiscussed whether to turn the transmitters off if they wenton strike, Ellsworth testified before Judge Rasbury, ".. .of course if you are going to be gone on strike you aregoing to shut it off and walk off." When then asked, "Whywould you shut off the transmitter?", Ellsworth testified,"Because if you left it on and left [it] unattended it wouldbe in violation of your license" (seeinfra,fn. 7, and at-tached text). Later, when asked, "Did you make both deci-sions that night at that place that you were going to strikeand you were going to shut the transmitter down?", Ells-worth testified, "Shutting the transmitter down was not aseparate topic of conversation.We were going on strikeand that meant shutting the transmitters down and ev-erybody walking out of the building." Before Administra-tiveLaw Judge Rasbury, engineer-announcer McKeever,who did not attend the June 21 conference but had leftword that he would go along with the majority, testimo-mally equated the decision to strike with a decision to shutthe transmitters down. Union Representative Newell testi-fied before Judge Rasbury that shutting off the station"was inherently part of the strike."On the following morning, Friday, June 22, Ellsworthcommunicated the strike decision to Union RepresentativeNewell, who said that they would have to get the sanctionof the Union's parent International. Ellsworth and Newellset up a meeting for that same afternoon. Thereafter New-ellobtained a strike sanction from the International bytelephone.At some time between 3:15 and 4 p.m. on June 22, Car-ey, Ellsworth, and engineer-announcer Gustafson met withHansing and Newell in Hansing's office. Those present dis-Administrative Law Judge Rasbury and the Board so found The pro-priety of this finding is not claimed to be within the scope of the remandsAt the second hearing, Ellsworth testified without objection that thestrike decision was partly motivated by a desire to have Respondent recog-nize the Union Neither Ellsworth nor any of the other participants in thismeeting so testified at the first hearingMoreover, although the record inthe first hearing shows that such a claim was made about a month after thestrike in a letter circulated to Respondent's advertisers by the Union andwith the complainants' approval, Administrative Law Judge Rasbury andthe Board did not find that the strike was partly caused by the refusal tobargainNonetheless, the sequence of events leads me to credit EllsworthThe significancevet nonof this issue is discussedinfra,fn 51Respondent contended at the earlier stages of the proceeding that thestrikewas aimed at the discharge of General Manager Robert Rock Ad-ministrative Law Judge Rasbury and the Board made no such findingRespondent's brief to me reiterates this contention Evidence at the firsthearing regarding remarks allegedly made by Engineer-Announcer Ells-worth just before the walkout was discredited by Administrative Law JudgeRasbury and the Board (ALJD) Ellsworth credibly testified before me thathe was not "starting to get rid of Mr Rock" and did not believe that he,Ellsworth, could do a better job of managing the station than Rock couldBefore Administrative Law Judge Rasbury, Ellsworth testified that he didnot want Rock to leave but thought some of the conditions could be betterIdiscussinfraRespondent's contention that a motive to compel Rock'sdischarge should be inferred from the means by which the strike was carriedon 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDcussed the possibility of striking after 5 p.m. that day, buteventually decided to adhere to the 5 p.m. time. Just beforeleaving the meeting, Ellsworth telephoned Peterson, whowas then on duty at the AM station, and told him "that wewere going ahead with the schedule of the plan of the meet-ing of the night before, to turn off the transmitter at 5."Ellsworth further told Peterson not to jeopardize Peterson'sradio operator's license by leaving the transmitter on. Ells-worth then handed the phone to Newell and told him todictate to Peterson a "sign-off" message prepared by Ells-worth(infra,fn. 8) and Newell. Newell in fact dictated thislanguage, which is set forthinfra,to Peterson.At or about 4:30 p.m., Hansing telephoned GeneralManager Rock's office to notify him of the impending;strike.Rock was in fact in his office when Hansing called.However, Rock had told receptionist Robin Hanson thathe was not taking any calls,6 and she told Hansing thatRock was not there. Hansing said that he would talk toanyone in authority, and she referred him to Respondent'sattorney, James Malcolm Williams. Hansing then calledWilliams' office.Williams' secretary, Jacquelin Stevenson,told Hansing that Williams was gone for the day but shewould be able to reach him shortly after 5:30 p.m. Hansingsaid that it was now 4:43 p.m., that he was the union law-yer, and that he was ordering the stations off the air at 5p.m.After leaving Hansing's office, Ellsworth drove to theAM station, dropping off Carey a block or so away. Ells-worth asked Peterson whether everything was set. He saidyes and, at 5 p.m., read the "sign-off" dictated by Newell.Peterson then turned off the board, the "beeper," the trans-mitter, and the weather wire. As set out in greater detailbelow, FCC regulations require radio stations to keep a"program log." Respondent's form for this log contains inthe upper right-hand corner columns headed "ANNCR.,""ON," and "OFF." Peterson, who had already filled in hisname under "ANNCR." and "1605" under "ON," entered"1700" under "OFF." He also put away his records, closedthe windows, and turned off the fan. He then left. Peterson,who did not testify before me, testified at the first hearingthat he turned off the transmitter because "from my recol-lection of taking my 10-week course for my F.C.C. firstclass license . . . the transmitter cannot be left unattendedat any time . . . if I would leave the station unattended Iwould be violating my first class license and it could berevoked." Before Administrative Law Judge Rasbury, engi-neer-announcer Gustafson (who turned off the FM trans-mitter in connection with the strike), engineer-announcerEllsworth, and Union Representative Newell tendered asimilar interpretation of FCC requirements in this connec-tion. I agree with this interpretation.76 Rock had been out of town that day He had returned to his office for"just a few minutes" and then intended to go to a local gasoline station,where his car was being serviced7 FCC rules provide that "the actual operation of any radio station forwhich a station license is required shall be carried on only by a licensedradio operator" (47 CFR sec 13 I), require "one or more licensed radiooperators [to] be on duty at the place where the transmitting apparatus ofeach licensed radio station is located and in actual charge thereof wheneverit is being operated" (47 CFR sec 13 7,see also secs73 93 and 73 265), andimpose "responsibility for the proper operation of the equipment" on theIn the meanwhile, Gustafson went to the FM station,where he encountered part-timeengineer-announcer Mc-Keever, who had finished his scheduled June 22 shift, andengineer-announcer Bortnem, who was then on duty. Gus-tafson told him about the Union's strike sanction and thedecision to strike at 5 p.m., and typed up a "sign-off" forBortnem, which is set forthinfra.At 5 p.m., Bortnem readthe "sign-off" and went off the air. He entered "1700" inthe "OFF" column of the program log, where he had previ-ously entered hisnameand "1200" under "ON." Gustaf-son turned off the transmitter, and the three turned off thelights and all the equipment, locked the building, and wentoutside.The AM "sign-off" read as follows:This is KTCR, now concludes its broadcast day.KTCR is owned and operated by Hennepin Broad-castingAssociation, Inc.,maintaining studios andtransmitters at3701Winnetka Avenue North.KTCR islicensed to the city of Minneapolis on a federally as-signed frequency of690 kilocycles.Someof the pro-grams heard on KTCR were prerecorded.8The "sign-off" read on the FM station was identical ex-cept for the description of the frequency and (inferentially)the address of the studio and transmitter.Respondent's FM station normally broadcasts aroundthe clock except for the first 6 hours on Monday; its AMstation is licensed to and normally does broadcast betweensunrise and sunset-on this date, between 5:30 a.m. and 9p.m. Ordinarily, only one licensedengineer ispresent ateach studio during broadcasting hours; and, at thetime thetransmitters were turned off, no nonstrikinglicensed engi-neerswere physically present at either studio. The FM sta-tion was off the air for 1 hour and 45minutes;the recordfails to show who turned it back on. The parties stipulatedat the first hearing that the AM station was off the air for30 minutes. It was turned back on byengineer-announcerMike Fitzpatrick, who was scheduled to do an AM "re-mote" broadcast from the premises of an automobile deal-er shortly after 5 p.m. and who proceeded to the stationwhen he heard the 5 p.m. "sign-off." A transmitter isturned off by one switch control and turned on by twoswitches operated 90 seconds apart, and there is no evi-dence that the transmitter is physically damaged by eitheroperation.While the stations were off the air, Respondentreceived a number of telephone calls from members of thepublic asking why the stations were not broadcasting andwhen broadcasting would be resumed, and also telephonecalls from newspaper wire services asking why thestationshad gone off the air. Respondent received no communica-tions about the shutdowns from the Federal Communica-tions Commission (the FCC), which so far as the recordshows never learned about them.Just before 5 p.m., General Manager Rock, who waslicensed operator responsiblefor the maintenanceof a transmitter, whichcan be adjusted only by him or in his presence (47 CFR sec 13 63) TheFederal Communications Act provides (47 U S C § 318), "The actual oper-ation of all transmittingapparatus in any radio station forwhich a stationlicense is required by this chapter shall be carried on only by a personholding an operator's license issuedhereunder8The italicized portion was supplied by Ellsworth, the rest waspreparedby Newell HENNEPIN BROADCASTING ASSOCIATES489then at a nearby gasoline service station(supra,fn.6),learned about the strike through a telephone call from re-ceptionist Hanson, who had found out about it from strikerEllsworth and AttorneyWilliams' secretary, Stevenson.Rock admittedly heard the "sign-off" by both stations overhis car radio, and immediately returned to his office at theAM location. En route, Rock who had admittedly partici-pated in the decision to discharge Carey, saw him standingalone in front of the AM station with a picket sign which,Rock testified, said "KTCR is mad at my daddy." Thereaf-ter,Ellsworth, Peterson, and Hubbard joined Carey inpicketing the AM studio.At the hearing before me, Respondent's counsel stated,"At the original hearing Mr. Rock asked each [of the pick-ets] if they would go back and turn the stations back onand they said they would not and then he said, `You aredischarged'."Moreover, before Administrative Law JudgeRasbury, Rock virtually admitted having told the picketsthat, if they did not return and put the station back on theair,he had a right to discharge them as engineers (seeALJD). All of the conversations thus referred to occurredafter 7 p.m.,9 by which hour both stations were back on theair.Rock first told Ellsworth and Hubbard, who were pick-eting the AM station, "that the two people who had turnedoff the station [seeinfrafn. 16] were definitely fired." Rockthen said that he had been advised by his attorney to tellEllsworth and Hubbard, neither of whom was scheduled towork for several hours,1° that if they did not return to theirjobs immediately they were fired. Hubbard and Ellsworthsaid that they would not return until the matter had beensettled.Rock replied, "Then you are fired." 1 [ Rock andAttorney Williams then approached picketing engineer-an-nouncer Peterson, who had actually turned off the AMtransmitter, and who had been scheduled to work that dayuntil 9 p.m., an hour or more later. Carey testified thatRock demanded that Peterson return to work immediately,and that when Peterson refused, Rock said he was fired.Carey's testimony in this respect was credited by Adminis-trative Law Judge Rasbury and by the Board.Admittedly thereafter, Rock and Williams drove to theFM station, where McKeever and Gustafson were stillpicketing.12 Either shortly before or shortly after Rock andWilliams arrived, engineer-announcer Walby approachedthe pickets to find out what was going on.13 AdministrativeLaw Judge Rasbury and the Board credited the engineer-announcers' mutually corroborative testimony to the fol-lowing effect: Rock told McKeever and Gustafson thatthey would be fired if they did not return to their nextregularly scheduled air shifts,14 and both of them there-upon gave Rock their keys. Rock also told Walby that he9 See Administrative Law Judge Rasbury's Decision10This conversation occurred on a Friday Hubbard was scheduled towork at the AM station on Saturdays and Sundays only Ellsworth wasscheduled to start work at the FM station at midnight, several hours afterthis conversation occurred11See Administrative Law Judge Rasbury's Decision12Bortnemleft the picket line before Rock and Williams arrived13Walby had been hired on June 1, 1973, as a part-time announcer on theFM station who worked on weekends only About June 21, he was broughtover to the AM station to fill the vacancy created by Carey's dischargePrior to the strike, he had worked one or two weekday shiftswould be fired if he did not return to work at his nextregularly scheduled air shift, which began at 6 p.m. thefollowing day.Walby, who had finished his tour of dutythat day, replied that so far as he knew he was going toreport for work the next day as scheduled.When Walby reported for work the next day, at the FMstation, he was told by the men on the control board thathe was not allowed in the station or on the premises. Ac-cordingly,Walby left.Walby was asked to appear on theAM station from 1 to 9 on the following day, June 24.15When he arrived at the station and saw the picket line, hedecided to honor it. Thereafter, he participated in the strikeand in the picketing of Respondent's premises.About July 6, 1973, while Bortnem was on the picketline,Program Director Gerald Cunning approached himand asked him for his key to the FM station.Bortnemthereupon returned his key.Part-time engineer-announcer Campbell was scheduledto work, and did work, one shift on the AM station duringthe weekend immediately following the beginning of thestrike.That weekend, Program Director Cunning offeredhim a full-time job. On June 23 or 24, Campbell repliedthat "he thought he couldn't work for [Respondent], thathe would have to honor the picket line." Campbell neverthereafter returned to work.Ellsworth and Carey testified that on June 26, 1973,Union Attorney Hansing told Rock that the strikers want-ed their jobs back, and that Rock replied that the two whoshut the transmitter down would never work there again,but he did not know about the rest.16 Administrative LawJudge Rasbury and the Board credited Ellsworth's andCarey's testimony in this respect. There is no evidence orclaim that Respondent offered to reinstate any of the strik-ers.17The picketing at the FM station stopped about July 1,1973; the AM station was picketed periodically until atleastNovember 1974.The Board found that Respondent unlawfully dis-charged Ellsworth, Hubbard, Peterson, McKeever, Gustaf-son, Bortnem,and Walby, and unlawfully refused on June26 and August 16, 1973, to reinstate them and Campbell.There is no contention that any of them has ever beenoffered reinstatement and, as previously noted, the grava-men of Respondent's tendered basis for successfully seek-ing theinstantremand is a contention that none of the14McKeever was scheduledto work from 6 a in to noon Sunday throughFriday Gustafson was scheduled to work from 6 p in to midnight on Mon-da through Friday, and from noon to 6 p m on Saturday5The record fails to show when or bywhom these instructions weregiven16These individualswere Petersonand Gustafson, althoughBortnem wasin charge ofthe transmitterwhen Gustafsonturned it off Respondent'sanswer allegesthat the individuals who turnedoff the transmitters werePeterson and BortnemCfsupra,fn7, infra,fn 2917Rock testified thatHansing said,"What would you say if I told you allof the employeeswanted toreturn to workor werewilling to return towork9", that Rock said, "Are they9", and thatHansing repliedno Accord-ing toRock,he went onto say, "At thistime I don't know if I could everre-employ the two people that turnedthe station off the air and I don'tknow if I could ever employ Mr Ellsworthagain because of the personalremarks he made againstme " As to Ellsworth's alleged remarks, Adminis-trative LawJudgeRasbury and the Board found that theywere not shownto have been said and, even if they had been, it was highlydoubtful thatthey wouldprevent reinstatementor justifya discharge(see ALJD) 490DECISIONSOF NATIONALLABOR RELATIONS BOARDclaimants is reemployable. However, Respondent's counselstated at the September 1975 hearing before me that he hadarranged to have each of the complainants offered a jobwith a radio station in Hutchinson, Minnesota, "that wehave an interest in." 18 Moreover, at the November 1973hearing, claimant Peterson gave the following uncontra-dicted testimony: In September 1973, Company PresidentTedesco offered him ajob at a station in Hutchinson, Min-nesota. In late October or early November 1973, GeneralManager Rock told Peterson, Gustafson, Bortnem, Mc-Keever, Walby, and Ellsworth that he would be willing tomeet with them privately on a one-to-one basis and to dis-cuss reinstatement, although "in no way was he going tohire everybody back." Later that day, Peterson told Rockthat the employees should not have struck under the cir-cumstances, and that Peterson would like very much to goback to work. Rock asked whether Peterson wanted him todischarge anyone to make room for Peterson, and Petersonreplied no. Rock said that he felt Peterson had done his jobvery well in the past and Rock would like to put him backto work, and promised to do so. Rock offered Peterson animmediate job as a full-time salesman, but Peterson re-fused. So far as the record shows, Rock never offered Pe-terson an engineer-announcer job with Respondent.There is no record evidence relating to the date of anypermanent replacement of the strikers.19B. Respondent's Contentions in Connection With theInitiationof the Strike1.Respondent's motivationProgram Director Cunning gave extensive testimony re-garding the supposed legal duties of the discharged engi-neer-announcers in connection with the initiation of thestrike.However, he testified that he did not make the deci-sion to discharge the engineer-announcers on June 22,1973, and was not consulted about that decision in ad-vance. This decision was made by Rock, who in effect tes-tified at the first hearing that before discharging the strik-ers he was told by counsel that under FCC regulations, ifthey did not return and put the station back on the airRock had a right to discharge them as engineers. A conten-tion that he was motivated by this advice would be difficultto square with the fact that Rock effected all the dischargesafter both stations were back on the air, and dischargedstrikers who were not (as well as strikers who were) sched-uled to be working at the time of their discharge-some ofthem having been discharged after they refused to report towork at once, and some of them after they refused topromise to report for their next scheduled shift. In anyevent, if Rock acted on erroneous legal advice by Williams,such advice would not constitute a defense to otherwiseunlawful discharge action.2018Ellsworth received a letter constituting "an offer to apply for a job"actually or expected to be open with that station He did not apply19 SeeN L R B v Fleetwood Trailer Company, Inc,389 U S 375, 378-379,fn 4 (1968),N L R B v Plastihte Corporation,375 F 2d 343, 348 (C A 8,1967), cited with approval inFleetwood, supra20Jerstedt Lumber Company, Inc,209 NLRB 662, fn 2 (1974);N L R BvVapor BlastManufacturing Co,287 F 2d 402, 405 (C A 7, 1961),2Respondent's legal argumentsAt the hearing, Respondent's counsel stated that hisbrief to me would include a "verbatim" recitation of,interaha,the FCC rules on which he relied. The brief containsno such material. Some of the FCC rules on which counselrelies are set forth in Respondent's Exhibit 26, which is the1974 version but, at least as to the specific rules cited bycounsel, seems to be the same as the version in effect onJune 22, 1973. Respondent's Exhibit 25 purports to containother relevant rules, but does not do so (seeinfra,fn. 28).Respondent's programming on both stations consists ofcountry-western records interspersed with news and com-mercial and public information announcements. At theoutset of the hearing before me, Respondent's counsel stat-ed, "It is our position, ma'am, that when an engineer-an-nouncer receives a duty assignment to proceed to a radiostation and operate it under the Federal CommunicationsAct and regulations from, say 11 o'clock in the morninguntil 4, he has a duty to the public as well as to the licensee,as well as to the Commission, to continue and serve histour of duty. If he wishes not to return for another tour ofduty, of course, he's just like any other citizen. He's not ina state of slavery; but when he accepts a duty assignment,he has responsibility, and the very least that is required ofhim is that he give adequate notice to the licensee that he isleaving and going to shut the radio stations off or makesome reasonable demand that he will do it if they're notmet." Counsel stated that such requirements were imposedby both the National Labor Relations Act and the FederalCommunications Act.Later, Program Manager Cunning testified before me,"It is management's position that an engineer can go onstrike either before he or she goes on a tour of duty or afterthat tour of duty has been completed, but not at such timeas they are on a tour of duty . . . the rules and regulationsprovide for certain duties to be performed during tours ofduty, so to speak, and until those actually are completedthey are actually in physical control of the station and bythat are charged with the control of the station and cannotrelinquish it unless properly relieved." When I asked Cun-ning, "Suppose the person that is supposed to relieve themnever shows up?", Cunning replied, "By law they have tostay there until the station goes off the air or until relief isobtained. They cannot leave the transmitter." Two pageslater in the transcript, the following colloquy occurred:MR. WILLIAMS: Every operating engineer is underan order for the period of his duty to complete thatbefore signing the log or departing from the station.That is our contention.JUDGE SHERMAN: I gather from Mr. Cunning's earli-er comments his position is that he remains under thisorder to remain on duty until he is relieved or until thestation is off the air.MR. WILLIAMS'Well, that is his obligation to theFederal Communications Commission, yes, that if hecertdenied 368 U S 823 CfN L R B v Burnup & Sims, Inc,379 U S 21(1964),N L R B v J Weingarten, Inc,420 U S 251 (1975) Cunning testi-fied that Williams did not borrow Cunning's copy of FCCregulations untilthe week after the shutdown HENNEPIN BROADCASTING ASSOCIATES491accepts his license and agrees to take over he under-stands that he is accepting a duty assignment. But cer-tainly if management was negligent in refusing to re-lieve him I am sure that he would have a right tonotifymanagement with giving a reasonable noticeunless they got some relief there that he would have toleave to go and eat or something. We are not contend-ing that they have to starve to death at their posts.That is the implication of your observation.JUDGE SHERMAN: Well, it wasn't really. I was sug-gesting that if the, every other person assigned, let'ssay, the FM station, not the one that is operating ev-ery hour of the day except six hours on Sunday?MR. WILLIAMS: That is right, six hours betweenmidnight and 6 a.m.JUDGE SHERMAN: Everybody on that station whohad a license elected to strike except the person onduty the person on duty would be obligated underyour theory to remain on duty until the appropriatehour on Sunday morning.MR. WILLIAMS: No, you are missing it. We are con-tending that they can only walk out at the conclusionof their duty period or before their duty period. Oncethey accept the duty assignment and take over theshift they have to serve their shift. Nobody can compelthem to go to work and nobody can compel them towork after their duty, after they have been relieved.JUDGE SHERMAN: I understood Mr. Cunning to testi-fy otherwise, but go ahead, Mr. Williams.MR. WILLIAMS: If you did, this is all done by thestaff.JUDGE SHERMAN: He was giving his own interpreta-tion.MR. WILLIAMS: I don't understand that. I don'tknow where you got that conclusion.Q. (By Mr. Williams) Mr. Cunning, did you hearwhat Her Honor just said, that you were contendingthat they had to stay there apparently until theystarved to death?A. No, not until they starved to death, until theywere relieved.MR. WILLIAMS: All we are saying, Your Honor, isthat the Act minimally requires them to give reason-able notice that they are departing.JUDGE SHERMAN: The record will show what Mr.Cunning testified to.Go ahead, Mr. Williams.Q. (By Mr. Williams) Mr. Cunning, what is yourinterpretation of their responsibilities under the dutyprovisions of the Act and of the regulations?A.When they have a tour of duty they are requiredto complete that tour of duty before leaving and it isup to management to provide relief for them so thatthey can leave at the end of their tour of duty.Q. If they become sick or otherwise disabled on thejob they should notify management and managementcan make emergency arrangements?A. Correct.On cross-examination, Cunning testified, "I believe thatthe [FCC] regulations and certainly a sense of duty wouldrequire [engineer-announcers] even if the regulationsweren't there to complete a tour of duty before starting orJoining any strike." Cunning further testified that the engi-neer-announcers who were not on duty when the strikebegan were in violation of FCC laws and regulations whenthey were requested to take a shift (without performing anyannouncing duties) spontaneously scheduled by manage-ment and refused to do so.21 Then, when specifically askedwhether the engineer-announcers violated FCC laws andregulations when they refused to resume or commence cer-tain engineering duties, he replied, "Probably more in linewith failure to perform the jobs as engineers, whether ornot they wanted to specifically say in violation of the FCCrules and regulations that would be difficult, but as .. .engineer employees refusing an assigned shift, whether itwas assigned five weeks, five months or five minutes inadvance because of the particular situation." Shortly there-after, the following colloquy occurred:Q. [By Union Attorney Hansing] . . . You are con-tending, sir, you testified that the reason for these em-ployees violated FCC laws and regulations by not per-forming engineering duties.When did they violateFCC laws and regulations by not performing their du-ties,what period, what dates, could you give those tous?A. You are very good at asking questions, Mr.Hansing, but not too good at listening. I clarified thatwhen I said they are probably not in violation of FCCrules and regulations by not taking that tour of duty,but they are in violation of their employment contract.Q. Oh.A. I even specified the term contract. Those whoshut the stations off were in violation. Those who re-fused to accept the tour of duty were in violation oftheir employment contract.Q. I see. O.K.MR. HANSING: Do you agree with that contention?MR. WILLIAMS: I think they were in violation of theFCC regulations, too.MR. HANSING: Oh. O.K.MR. WILLIAMS: I think that knowing that the sta-tions were off the air and knowing the commitmentsthat were made under the emergency act as well as theregulations that by not agreeing to turn the stationsback on and allowing management a reasonable timeto get replacement engineers they were violating theregulations.JUDGE SHERMAN: Excuse me. Mr. Hansing's ques-tion encompasses people who were not scheduled tobe on duty at the time the picket line was set up.Would your answer include those persons, also?MR. WILLIAMS: Yes,ma'am. At the original hearing21There is no evidence that Respondent ever in terms asked anyengineer-announcer to turn the transmitter on while refrainingfrom announcingFurther, evidence credited by Administrative Law Judge Rasbury and theBoard shows that Respondent merely directed McKeever, Walby, and Gus-tafson to work their next regularly scheduled air shifts, even thoughGustafson's shift for the day had already begun However, Respondent toldEllsworth and Hubbard to return to work immediately, even though neitherhad previously been scheduled to start work until some time thereafter 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Rock asked each individual if they would go backand turn the stations back on and they said theywould not and then he said, "You are discharged."Cunning further testified that the only employment con-tract between Respondent and the engineer-announcerswas an oralcontract terminable at will.During the oral argument at the conclusion of the hear-ing before me, Respondent's attorney asserted that the en-gineer-announcersdid not have the right to shut off theradio stations without giving Respondent reasonable noticeof their demands and of their intention to strike. He furtherargued as follows:Now, you are asking me to reply to hypotheticalsituationswherein a radio station is operating andthey want to go on strike and management can't getany replacement.In my judgment we cannot compel them to issueannouncements because that is not covered under theFederalCommunications Act under any circum-stances.They have the right to say I am not going toannounce now. I am going to go back and watch theboard and the records are going to go on. I am notgoing to announce any more. I think they have thatright without restriction under the Federal Communi-cations Act.I also think that under the Federal CommunicationsAct if they know their radio station is off the air andknowing what they should know under the regulationsand they are given a direction by their employer thatthey should return and turn their radio station backon theair, Ithink that their refusal to do it on anygrounds other than they are on strike is a violation oftheir responsibility under the Act.Now, when you go farther from that and say theguy is at home or he has been on a party the nightbefore and somebody knocks at his door and says theradio station is off and you are not scheduled to go onuntil tomorrow and the guy says to heck with you. Idon't care. I am hung over. I am not going to go do it.That is something I can't even answer. I don't evenknow the answer to that.JUDGESHERMAN:Well, I think I either misunder-stood a word or, perhaps, you used the word youdidn't intend to use. You said you thought it would beimproper for them to refuse to go on dutyas engineersexcept for the reason they were on strike. Is that whatyour argument was? I think I must have misunder-stood it.MR. WILLIAMS. Here I am. I am available and I amstanding here and the radio station is off the air and Isay I am on strike and we say the radio station is offthe air. The Communications Commission demandsthat we put it back on. You are an employee of ours.We acknowledge that you are on strike as a performerfor AFTRA, but we want you to go back and turn theradio station back on and do your engineering dutiesuntil we can get a replacement for you.I think that under those circumstances that thereshould be a responsibility imposed and I think there isunder the Act, to turn the radio station back on.But I am jumping from that situation to one wherethe man is off duty and he is home and managementcalls him up and says to him we are shut off the airbecause we are on strike. The guy says tough. I don'tcare that you [are] on strike. I am not going to work.Now, that to my mind, that is also justification forfiring, but I really don't know that it is because it istoo remote from this situation.JUDGE SHERMAN: As to what these people shouldhave done, you say they should have kept the radioon, the transmitter on and they they did not have toperform announcing chores. How about playing therecords?MR. WILLIAMS:Well, playing records is not a per-forming art. That is just a routine function.JUDGE SHERMAN: You take the position that becauseof the Federal Communications Commission's regula-tions that they should have kept the transmitter onand played records?MR. WILLIAMS: And notifiedmanagementthat theywere on strike so management could takesome stepsto either get a dispensation from the Commission togo off the air or call their customers and tell them thatwe are not going to be able to announce, you bettermake arrangements with another radio station.Everything they did here was an act of disloyalty,not just the employer.JUDGE SHERMAN:Wait a minute.Suppose their job, this had been the kind ofstationwhere you had people talking all thetime,an all newsstation or something of that kind where nothing at allis taped and these people had been announcer-engi-neers and this kind of format, what should they havedone then?MR. WILLIAMS. Your Honor, there isn't any differ-ence.Every one of these situations is exactly the same.They have to give in my judgment, when managementimposes this kind of confidence in them, they have togivemanagement a reasonable notice that they aregoing to go on strike and a reasonable opportunity tomeet their demands.JUDGESHERMAN:Well, I am posinga situationwhere they have given reasonable noticeand manage-ment has not been able to find a replacement.You are taking a position,it seem tome, that whatthese people were required to do under these circum-stances is continue to operate the transnntter and con-tinue to play records and I was asking what shouldthey have done if there had been no records at all usedin the format normally, just simply kept the transmit-ter on and kept the station dead quiet?MR. WILLIAMS: In the circumstances that you pro-pound it is management's responsibility to get a re-placement. I will not accept your hypothesis that man-agement cannot get a replacement. There is no suchthings as a cannot situation in proposing the hypothet-ical question. It is illogical and it defies my clear head-ed mind. You are saying that I am supposed to answer HENNEPIN BROADCASTING ASSOCIATES493a question where management cannot perform its re-sponsibilities under the Act. This management is capa-ble of performing its responsibilities, as every personwho is entitled to a license is. They are capable ofmaking arrangements for substitute engineers.Now, you want me to assume a situation where allthe engineers have been killed in a hydrogen or a co-balt bomb. I will, but I think that is asinine.JUDGE SHERMAN: Quite possibly no other engineerswould cross a picket line.MR. WILLIAMS: That is an absurd question.Iwould like to continue my remarks on the recordand I would appreciate it if you asked the questionafter I finished my remarks.JUDGE SHERMAN: Mr.Williams-MR. WILLIAMS: (interrupting) The last time I wasnot given an opportunity to make a closing argument.This time my closing argument is being terribly inter-rupted. I want the record to be clear as to our positionand I will answer questions, if I may, only when Iconclude my remarks.JUDGE SHERMAN: I want to be clear of your position,too,Mr. Williams. Although you may think the ques-tions I ask are factually absurd and maybe they are,they-I expect to find them helpful in determining thelegal boundaries and implications of your position.Please proceed.[MR. WILLIAMS:] The only thing in this area of theunique circumstances of this case that my clients havea right to ask for and the only thing they do ask for isthat if these people were to have the right to reemploy-ment, if these people were to have the right to backpay they should have extended reasonable notice thatthey were going to shut these radio stations off the airand they should have given management a reasonableopportunity to meet their demands. None of whichthey did.... the very least that management has the right toexpect of its engineers is that if they are going to shutthe radio station off, that they give them reasonablenotice and if they are going to make demands theygive those demands before they shut the radio stationsoff.The duty in this case, we contend, under the law,both the National Labor Relations Act, the appropri-ate regulations in the Federal Communications Act isthis, the duty is for the right to strike that you will givereasonable notice to your employer if you are going toshut off the radio stations contrary to its scheduledoperations and contrary to your duty assignment andthat you will give him reasonable opportunity to meetyour demands.This is all our case is. Our case is not a complicatedone. It is a simple one. Our case is that under thecircumstances of the individual employment here, un-der the basic concepts of bad faith and malicious de-struction of his property and his business and businessrelationships, under the theory of basic equitable prin-ciples, under the theories of responsibilities and liabili-ties and rights and duties imposed upon the licenseeand his engineers under the Federal CommunicationsAct and regulations. All these things taken togetherand adding up to one simple little thing. You shouldgive reasonable notice before you cut off the radiostations when you are in absolute charge of them andyou should give management a reasonable opportuni-ty to meet their demands.If you do not do that the strike that is undertaken isconceived in disloyalty, is dedicated to disloyalty anditshould not be rewarded with reemployment andpayment of back pay.Disloyalty, I might say, notjust to the employer, butto the Act, to themselves, to their own labor union andto the public.JUDGE SHERMAN: Mr. Williams, you repeatedly ex-pressed annoyance of my interrupting your oral argu-ment.MR.WILLIAMS: I wanted to deliver a dramaticspeech and I couldn't get it in.JUDGE SHERMAN: If I may suggest, that is perhapsyour trouble. It seems to me that counsel really shouldwelcome interruptions in the form of questions since itindicates the problems that the Judge has and I sug-gest that such problems should be dealt with in thebrief.I certainly was not attempting to interfere with thepresentation of your argument. I was trying to assist inmy understanding of it and my understanding of thebrief, which I assume will follow.MR. WILLIAMS:We have a very simple position inthis case, Your Honor. You are complicating it intosituationswheremanagement cannot find any re-placements. If they can't find engineer replacementsthey haven't got any business with a license to operatea radio station because they can't operate the stationwithout having a licensed engineer there. That is theirresponsibility. But the question is, there is also respon-sibilities on the part of the engineers to exercise rea-sonable respect for the rights of their employer andholder of the license before they actively engage in aprogram to decimate and destroy his business and hisright to broadcast. That is all we are saying.JUDGE SHERMAN:Well, I think the problem is a littlemore complicated than you suggest by your argument.I don't blame you for wanting to keep it simple, Mr.Williams, but if you do have to make a choice, per-haps you better make it persuasive rather than simple.The posthearing brief of Respondent's counsel asserts,inter alia,that engineer-announcers are required "at the 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDvery least" to "complete their duty assignments beforestriking; 22 [and] that they give reasonable notice to eitherthe [Federal Communications] Commission or their em-ployers that they will not report for their duty assign-ments." In support of this position, Respondent's counselalleges that the engineer-announcers "functioned in a closefiduciary relationship not only to the station's owners, butto the public and the Federal Communications Commis-sion as well"; and that they failed to "comply with reason-able instructions designed to protect the company's essen-tial operating mechanisms from imminent destruction ordamage. . . . Here, the federally granted licenses to broad-cast were in imminent danger of destruction as were per-sonal and property rights of innocent third parties depen-dent upon the continuation of the radio stations' electronicsignals."Respondent's counsel apparently conceded on the rec-ord that the foregoing arguments are irrelevant to Camp-bell because he "was not on the premises the evening inquestion and was not given an opportunity to go back towork." I requested Respondent's counsel specifically todiscuss the case of Walby, either in counsel's brief or in hisoral argument. Respondent's counsel agreed that the re-quested discussion was "appropriate," and tacitly agreed totender such a discussion, but he had not done so. Duringthe oral argument, the following colloquy occurred:JUDGE SHERMAN:Mr. Williams, is any of this part ofyour argument addressed to the reinstatement of Mr.Carey?MR. WILLIAMS: No. Mr. Carey doesn't even wantreinstatement any more. That question is moot.But I have to again ask you to let me finish myargument and I will take up Mr. Carey separately inmy brief. But Mr. Carey, as I understand his status,has been employed in another job for, how long, twoyears? I think he was hired immediately after thestrike started.JUDGE SHERMAN: All right. You answered my ques-tion.MR. WILLIAMS: So I think that is substantially amoot question, but I will find out and let you knowthe answer.23Carey's case is not specifically treated in Respondent'sposthearing brief.Respondent's counsel has repeatedly stated that he con-cedes that the engineer-announcers have a right to strike.22 The brief as a whole indicates that by "dutyassignments," counsel thenmeant the employees' respective regular shifts23Counsel's suggestion of mootness is erroneous in view of Cunning'stestimony that Carey has never been offered reinstatement and consider-ations of backpay as to him SeeN L R B v Mexia Textile Mills,Inc, 339U S 563, 567-568 (1950),HeinrichMotors, Inc,166 NLRB 783, 785-786(1967), enfd 403 F 2d 145, 149-150 (C A 2, 1968),N L R B v S W Dix-on, d/b/a U S Trailer Manufacturing Company,184 F 2d 521, 522-523 (C A8, 1950)24 The decision specifically dealt with 47 CFR Sec 13 69, which forbids alicensed radio operator to "willfully or maliciously interfere with or causeinterference to any radio communicationor signal"(a prohibition set forthin the engineers' FCC licensees), and with 47 U S C § 303(m)(i)(b), whichC. Analysis1.Respondent's reliance on the Federal CommunicationsAct and Federal Communications Commissionregulationsa.The shutdown of the stationsI find unmeritorious Respondent's contention that thestrikers' discharge was justified by certain operating re-quirements of the Federal Communications Act and ofFCC regulations. See generallyN.L.R.B. v. Globe WirelessLtd.,193 F.2d 748, 750-751 (C.A. 9, 1951);Central Broad-castingCorporation d/b/aWENO,182NLRB 866, 872(1970), enfd. 441 F.2d 1145 (C.A. 6, 1971). Thus, inCham-berlin and Muller, 21FCC 231, the FCC found that certainlicensed radio operators did not breach FCC regulations orjeopardize their licenses by shutting down the station, with-out their employer's instructions or authorization, andleaving the premises before the completion of their shift, aspart of strike action.24 Nor can I accept Respondent's con-tention that a shutdown of its stations due to a strike wouldjeopardize its retention of its broadcasting licenses.25 Re-spondent apparently relies on 47 U.S.C. Section 312(a)(3),which provides that the FCC"mayrevoke any station li-cense . . . for willful or repeated failure to operate substan-tially as set forth in the license ...." (emphasis supplied).However, FCC regulations implement this discretionarypower afforded the Commission by providing, "In theevent that causes beyond the control of a . . . licenseemake it impossible to adhere to the [minimum] operatingschedule [provided in the regulations] or to continue oper-ating, the station may limit or discontinue operation for aperiod of not more than 10 days, without further authorityof the Commission. If causes beyond the control of a .. .licenseemake it impossible to comply within the allowedperiod, informal written request shall be made to the Com-mission in Washington, D.C. no later than the 10th day forsuch additional time as may be deemed necessary." 21 Inauthorizes the FCC to suspend the license of an operator who "has failed tocarry out a lawful order of themaster orperson lawfullyin charge of theship or aircraft on which he is employed " However, I regard thedecision astacitly finding inapplicable certain additional FCC regulations cited by Re-spondent, namely, sec 13 64 (requiring licensed radio operators to "carryout the lawful orders of the master or person lawfully in chargeof the shipor aircraft on which they are employed",Chamberlin,like the instant case,involved a conventional land-based radio station) and sec. 13.65 (forbiddinglicensed radio operators to "willfully damage, or cause orpermit to be dam-aged, any radio apparatus or installation in any licensed radio station") CfDidriksen, 21FCC 268, 22 FCC 151, affd 254 F 2d 354 (C A D.C., 1958),where the FCC suspended the licenses of operators who, beforestriking,had deliberately made various controlmaladjustmentswhichkept the sta-tion off the air for 12 hours while their nature was beingascertained.25 Between6 a in and 6 p in, Respondent's FM station was required tooperate at least 8 hours, and its AM station wasrequiredto operate two-thirds of the total hours it was authorized to operate, i e., two-thirds of thetime between 5 30 a in and 9 p in 47 CFR Secs 73 71(a), 73 261(a) At thetime the strike began, both stations had already operated during this mini-mum period26 See 47 CFR Sec 73 71(b) (AM stations), Sec. 73 73, Sec 73.261(b) (FMstations)Effective April 1974, about 10 months afterthe strikebegan, cer-tain timeperiods specified in these regulations were enlarged 39 FR 10573 HENNEPIN BROADCASTING ASSOCIATES495short,Respondent would not even have to tell the FCCabout limiting or discontinuing operations "for causes be-yond [its] control" during the first 10 days of a strike; nordo the FCC rules suggest that the FCC would take discipli-nary action if notified that if a strike "beyond [Respon-dent's] control" caused such operational difficulties for alonger period. As the court observed inGlobeWireless,Ltd, supra,193 F.2d at 751, "A sufficient answer to theargument predicated on .. . Southern Steamship [Co. v.N.L R B.,316 U.S. 31 (1942)] is that the CommunicationsAct does not confer upon licensees thereunder the right toconscript labor, nor does it expressly or by reasonable im-plication undertake to restrict the right of employees tostrike or quit their jobs, either singly or in concert. On theother side of the picture the right of employees to strikeand to engage in concerted activities for mutual aid andprotection is expressly recognized in the National LaborRelations Act . . . . It seems purely fanciful to assume, asdoes respondent, that the failure of a licensee to performthe obligations prescribed by the Communications Actwould constitute a breach of such obligations on thelicensee's part in instances where the failure is caused byan economic strike." 27Respondent also relies on its participation in the "Emer-gency Broadcast System" as established under 47 CFRSecs. 73.901-73.962.28 (No emergency was in effect the dayof the strike.) Under these regulations and implementingmaterial issued by the FCC, upon receiving notice of a"national-level" emergency, all participating "primary ra-dio stations," including those operated by Respondent, arerequired to broadcast a "common emergency program,"and no station is permitted to broadcast any other materi-al, except that a "primary relay station" may instruct thepublic to tune to a "primary radio station" (Sec. 73.933).Also, a "common emergency program" "may, at the dis-cretion of management," be broadcast upon receipt of a"state-level" or "operational (local) area-level" emergencyaction notification (Secs. 73.927(d), 73.931 (b) (c), 73.935-73.937).As these regulations show, a shutdown ofRespondent's stations would prevent a listener from receiv-ing such "emergency" messages only if the shutdowncaused the listener to turn off his radio or, in the case of astate or local emergency message, if among the 25 stationsin the area the Respondent's station alone elected to carryit. In addition, Respondent drew my attention at the hear-ing to 47 CFR Sec. 73.98, which permits transmission ofemergency weather warnings and other emergency infor-mation "at the discretion of the licensee and without fur-ther Commission authority," and provides that under somecircumstances daytime stations like Respondent's AM sta-tion "may employ their full daytime facilities during night-time hours" to carry emergency information. However, ir-respective of these FCC-established emergency informa-tion arrangements, the FCC permits radio stations and ra-dio operators to retain their FCC licenses notwithstandingstrike shutdowns(Chamberlin, supra, 21FCC 231). More-over, as is apparent from the language of the pertinentregulations, whether to broadcast information other thannational-level emergency information-like whether tobroadcast any other programs-is left to station manage-ment.Moreover, Respondent's initial participation in the"Emergency Broadcast System" was voluntary, and so faras I can determine, Respondent is free to withdraw there-from at any time. Further, Respondent has made no effortto reconcile the seeming inconsistency between its relianceon these regulations and its position that the striking engi-neer-announcers were under no duty to perform any an-nouncing functions. I do not regard such regulations asaffecting these engineer-announcers' reemployability.At the hearing, Respondent's counsel drew my attentionto 47 CFR Secs. 73.80, 73.81, and 73.82, relating to a sec-ondary station's deviation from a schedule set by a time-sharing agreement with a dominant station. There is noevidence here that any such agreements exist or that thereis any occasion for them.At one point, Respondent's counsel indicated that the"weather bureau" should have been advised of the shut-down. However, I can find nothing regarding this allegedobligation in the material to which counsel has drawn myattention.b.The "sign-off' languageRespondent further alleges that the "sign-off" languageis "fraud" giving rise to unreemployability. Respondent'sargument is unspecific as to which individuals' rights areaffected by this language, although I regard its relevance aslimited to the two engineer-announcers who actually readit (Bortnem and Peterson) and the two (Gustafson andEllsworth) who had helped draft it.29 Respondent appar-ently relies partly on 47 U.S.C. § 303(m)(1)(D)(1), whichempowers the FCC to suspend the license of any operatorif the licensee "has knowingly transmitted false or decep-tive signals or communications ..."; partly on an FCCregulation that "No licensed radio operator shall transmitfalse or deceptive signals or communications by radio"; 30and partly on 18 U.S.C § 1343, which calls for fine orimprisonment for "Whoever, having devised or intendingto devise any scheme or artifice to defraud, or for obtain-ingmoney or property by means of false or fraudulentpretenses, representations, or promises, transmits or causesto be transmitted by means of . . . radio . . . communica-tion in interstate or foreign commerce, any . . . signs, sig-nals, . . . or sounds for the purpose of executing suchscheme or artifice ... ." Respondentseemsto be relying27 Southern Steamship, supra,upon which Respondent relies herein, heldthat the right to strike under the NLRA does not give employees aboardship the right to defy the authority of the vessel's captain and officers in amanner violative of other Federal statutes prohibiting revolt or mutiny-and, therefore, refusals to obey orders to work-while on shipboard28A document marked in the exhibit folder as Resp Exh 25 consists ofthese rulesas effectiveMarch 15, 1974, 9 months after the operative eventsin this case Referencesin thisDecision are to the rules (37 FR 7397, 25843)in effecton June 22, 197329CoronetCasuals, Inc,207 NLRB 304, 305 (1973),N LR B v MarshallCar Wheel and Foundry Co of Marshall, Texas,Inc,218 F 2d 409, 417-418(C A 5, 1955),International Ladies'Garment Workers' Union,AFL [B V DCo, Inc ] v N L R B,237 F 2d 545, 549-552 (CA D C , 1956,, see also,N L R B v Local No 1229International Brotherhoodof ElectricalWorkers[JejQ'ersonStandard BroadcastingCompany],346 U S 464, 470 (1953)47 CFRSec 13 68, whose substance is set forth in the engineers' licen-ses 496DECISIONSOF NATIONALLABOR RELATIONS BOARDon the fact that the "sign-off" announcements did notspecify when the radio stations would resume broadcast-mg-a circumstance which in Cunning's opinion wouldcause a typical member of the radio audience to stop listen-ing to these stations until he was informed, or learned byspinning the radio dial, that the station was back on theair; in Cunning's judgment the complainants would knowthat "by wording the sign-off notice the way they did thatthis would be likely to have this effect."I cannot accept Respondent's contention that the "sign-offs" ran afoul of the foregoing prohibitions. As soon asthe transmitters were shut down, the strikers set up a picketline in front of each station for the very purpose,inter alia,of deterring other engineer-announcers from resumingbroadcasting activities.When the "sign-off" language wasread, the strikers simply had no way of knowing that thispicketing would not be effective for the rest of the day, andthey undoubtedly hoped that it would be. Under these cir-cumstances, the "sign-offs' " assertion that the station"concludes its broadcasting day" cannot fairly be de-scribed as "false or deceptive" or for the purpose of execut-ing a "scheme or artifice to defraud, or for obtaining mon-ey or property by means of false or fraudulent .. .representation."Rather, the "sign-offs" contained pre-dictions which the strikers hoped would be correct andcould not know would be wrong. Nor has Respondentmade any specific contentions about what the "sign-off"language should have said. It seems to me that the effectswhich Cunning considered likely from the "sign-off" lan-guage as actually given would also have flowed from repre-sentations that broadcasting had been indefinitely sus-pended, either with or without the explanation that thesuspension was due to a strikeRespondent also seems to be suggesting that because the"sign-offs" did not recite Union Representative Newell'srole in drafting them, they violated FCC rules forbiddinglicensed radio operators to transmit "unidentified ... ra-dio communications" (47 CFR Sec. 13.66). I interpret thisregulation as requiring the operator to make identifiablethe radio station from which communication has physi-cally come (as the "sign-offs" did) rather than to set forththe identity of whoever drafted the communication.Inote that although Rock admittedly heard Petersonread the "sign-off" language over the AM transmitter,Rock testified that he in effect told Peterson that he wouldbe retained in Respondent's employ if he turned the trans-mitter back on. I see nothing in the "sign-off" languagewhich would diminish the rights of those who drafted orread it.c.Thelog entriesFCC regulations require Respondent to maintain a "pro-gram log" for each station.31 Respondent contends thatBortnem (in charge of the FM transmitter) and Peterson(in charge of the AM transmitter) are not entitled to rein-statement because they allegedly violated the foregoing re-gulations, and thereby endangered the stations' licenses, by3i 47 CFR Sec 73 112 (AM station, Sec 73 383 (FM stations)failing to note the "sign-off" statements on the programlogs and because their time notations in the "OFF" columnfollowing their signatures (although accurately reflectingthe hour when they shut down the transmitters and left thestations) were made before they had completed their "tourof duty"; i.e., the schedules to which Respondent had pre-viously assigned them.While I can find no specific FCC requirement that "sign-offs" be entered on the program log, FCC rules do requirethat announcements of broadcast station identification andlocation be made at the "beginning and ending of eachtime of operation" and that all announcements containingsuch information be logged.32 However, Respondent failsto point to any case indicating that a radio station's licensewould be jeopardized because on one occasion one an-nouncer failed to note one short announcement on the pro-gram log.33 Such a Draconian FCC policy appears inher-ently unlikely. Indeed, if Respondent apprehended such aloss, it is difficult to understand Respondent's failure tocorrect the logs to reflect the "sign-off" message.34 More-over these same rules required a "sign-on" message, and anentry thereof on the program log, when each station wasturned back on. No such entries appear on these logs.Nor can I accept Respondent's contention regarding the"OFF" time entries. Respondent failed to indicate whatentries the engineer-announcers should have made instead,and what they did do seems both more straightforward andmore natural than the obvious alternatives of leaving the"OFF" spaces blank or putting down the times they werescheduled to leave rather than the times they really didleave.35 I note, moreover, that FCC rules require programlogs to be kept by an employee "having actual knowledgeof the facts required, who . . . shall sign the appropriatelog when starting duty, and again when going off duty." 36I interpret these rules as requiring such a signature whenthe employee actually left, not when his employer hadscheduled him to leaveRespondent has also drawn my attention to FCC rulesregarding operating logs (Secs 73.113 and 73.283) andmaintenance logs (Sec. 73.284; see also Sec. 73.114). I seeno relevance to any of these rules in the instant proceeding.2.The turning off ofthe transmittersRespondent further contends that the turning off of theAM and FM transmitters rendered unreemployable the en-gineer-announcers who physically turned them off (see su-pra,fn. 16) and, erhaps, claimants whom Respondentdoes not identify. 3? In this connection, Respondent citesCarnegie-Illinois Steel Corporation (Gary SteelWorks), 8432 See 47 CFR Sec 73 I12(a)(4), Sec 73 282(a)(4), Sec 73 1201(a)(b)(I)33The AM log for that day contains more than 300 items, and the FM logmore than 20034 See 47 CFR Secs 73 I12(d)(1), 73 282(d)(l)35When I asked Station Manager Cunning what entriesan engineer-an-nouncer should have made if at 1,700 hours he had become violently ill andhad been replaced by anotherengineer-announcer, Cunning replied, "Iwould have expected him to put down on there the time that he did, let's saythat he was relieved at 1700 hours and then on the back of that particularsheet a reason for a schedule change, why he was leaving"3647 CFR Sec 73 111(a) (AM stations), Sec 73.281(a) (FM stations)37Walby and Campbell joined the strike after thetransmittershad beenturned backon See casescitedsupra,fn 29 HENNEPIN BROADCASTING ASSOCIATES497NLRB 851, 852-854 (1949),affd.181F.2d 652(C.A. 7,1950), and theMarshall Car Wheel and Foundrycase.38However,"the material element in these cases is the threatof aggravated physicalinjury toplant premises."MorrisFishman & Sons,Inc.,122 NLRB1436, 1447 (1959), enfd.278 F.2d 792 (C.A. 3, 1960).In the instant case,the trans-mitters worked as well after being turned back on (a matterof 90 seconds)as they had before being turned off (also amatter of a few seconds)less than 2 hours previously, andthere is no evidence that Respondent had any reason toapprehend otherwise. Indeed,Rock testified that he or-dered the strikers,specifically including Peterson, to turnthe transmitter back on.I further reject Respondent's contention that the shut-down of the transmitters was improper because allegedlyforbidden by section 609.595 of the Minnesota statutes,which imposes penalties on "Whoever intentionally causesdamage to physical property of another without the latter'sconsent,"with heavier penalties where "The damage re-duces the value of the property measured by the cost ofrepair or replacement,whichever is less." 39Thislast-quot-ed language militates against Respondent's tacit assump-tion that the forbidden "damage"includes the temporaryloss of the electronic signals from the transmitters, whichthemselves remained intact and in Respondent'sposses-sion.Further,Respondent cites no case which holds thatthis statute is applicable to the turning off of a transmitterin connection with strike activityby theengineer in charge.In any event,ifsuch action would otherwise constituteconduct protected by the National Labor Relations Act,the Act would preempt a state statute to the extent that itpurported to render this particular conduct unlawful.Amalgamated Associationof Street,Electric Railway MotorCoach Employeesof America,et al, v.WisconsinEmploy-ment Relations Board,340 U.S.383 (1951).Respondent also contends that the shutoff of the AMtransmitter(actually effected by Peterson)was improperbecause some private pilots, particularly in bad weather,use the signal from that station to home in on when theyare usingthe Crystal Airport;a pilot so using the signalwould lose his sense of direction if the station ceased oper-ations; and if this happened at certain unspecified hours ofthe day, the pilot could start following another station atapproximately the same wave length and have a seriousaccident.The FMstation neither represents to any pilotthat it maintains,nor is under any contractual obligation tomaintain,a signal on the air for purposes of flight naviga-tion.Further,so far as I am aware, Respondent is under noobligation to forestall such airplane navigational difficul-tiesby promptlyadvising anyone of changes in the hoursduring which it operates its AMsignal4°Indeed, at thetime the strike occurred,Federal Aviation Administration38MarshallCarWheel and Foundry Co of Marshall, Texas, Inc,105NLRB 57 (1953), 107 NLRB 314 (1953), reversed and remanded 218 F 2d409 (C A 5, 1955) Respondentrelies on thatportion of the Board's decisionreported in 107 NLRB at 315 and on the approvalthereof expressed incertain portionsof the court's opinion(218 F 2d at 411, 413)39Heavier penaltiesare also imposed where, "The damage to the propertycaused a reasonablyforeseeablerisk of bodily harm, or [the] property dam-aged belongsto a public utility ora common carrier and the damage im-pairs theservice to the public rendered by them "40 As noted,supra,sec 1,C, l,a, the FCC noticerequirementsimposed bypersonnelhad been specifically advised by that agency thataviationusers ofcommercial broadcast stations for specialinstrument approach procedures-. .. lack the following capabilities:(1)Control over the station operation.(a)Hours of operation(b)Notification of facility shutdown failure or relo-cation(c) Signal strength in specific areas(d) Satisfactory identification of thestation 41I see noreason why these possible flight navigation prob-lems affected the employees' right to turn off the AMtransmitter. Indeed, I note that Rock has promised to re-hire Peterson, who to Rock's knowledge turned off the AMtransmitter.3.Respondent's "equitable" argumentsa.The alleged absence of demandsRespondent's other "re-employability"arguments inconnection with the initiation of the strike are based onassertedly equitable considerations. Amongthese claimsadvanced by Respondent is the claim that the strike wascalled without any prior demands. Assumingarguendothatthis circumstance would be material if in consequence Re-spondent remained ignorant during a substantial periodfollowing the walkout as to what such demands were,42Respondent's contention is refuted by the testimony ofGeneral Manager Rock, who admittedly decided on thedischarge (which the Board found discriminatory) of engi-neer-announcer Carey, that immediately after the transmit-ter shutdown he saw Carey standing alone in front of theAM studio with a picket sign alleging that Respondent was"mad at my daddy"; and by Rock's further testimony andaffidavit that thereafter he saw certain strikers, some ofthem picketing with Carey, who carried signs bearing theUnion's name and alleging that Respondent was "unfair."Furthermore, neither Rock nor any other witness testifiedthat when conversing with the pickets Rock or AttorneyWilliams asked why they were striking, as would have beena natural inquiry if they really did not know why. Indeed,Rock testified that, before discharging Carey, Rock hadtoldWilliams that Rock feared the discharge would lead totroublewith the Union.43 I conclude that engineer-an-47 CFR Sec 73 71(b) apply only after operations, for causes beyond thelicensee's control, have been suspended or limited for 10 days At the hear-ing, I requested counsel to advise me in their briefs whether Respondent wasunder any duty to notify anyone if it changed the hours during which itoperated its AM signal,assuming that the change left the station operatingduring the minimum period required by FCC regulations (see 47 CFR Sec73 71(a)) Counsel have not done so41The quoted material is from handbook 8260 19, Flight Procedures andAirspace, February 16, 1970, Department of Transportation, Federal Avia-tion Administration,sec 5 438(b), p 158,as set forth in change 8,effectiveNovember 29, 1971 This subject is currently covered in sec 5 450, whoselanguage is somewhat different4But seeN L R B v Washington Aluminum Co,370 U S 9, 14 (1962),WENO, supra,182NLRB at 872,West Coast Casket Company, Inc, 97NLRB 820, 824 (1951), enfd 205 F 2d 902, 907-908 (C A 9, 1953)43Moreover, immediately after Carey's discharge Ellsworth asked Cun-ning whether the Union's request for recognition had anything to do withthe discharge Cunning replied no 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDnouncer Ellsworth was not only reasonable but correct inhis testimonial opinion that Rock knew when approachingthe pickets on the first day of the strike the reason whythey were striking; and, further, I conclude that Respon-dent was aware of the reason for the strike at all times afterRock saw Carey picketing.44Moreover, any absence of demands could not acquireequitable significance in the instant case. I see no reason tosuppose that Respondent would have been receptive tothese demands if it had been advised that otherwise itfaced a strike, in view of its continuous refusal to offerCarey reinstatement, and to recognize the Union, through-out the 2-1/2-year strike which has ensued 45b. The timing of the strike and the alleged lack of noticethereof to RespondentIn connection with Respondent's "equitable" conten-tions,Respondent further points out that FCC rules re-quire the transmitters to be operated by FCC-licensed per-sonnel,46 and asserts that the beginning of the strike wasdeliberately timed to coincide with the absence from bothstations of licensed engineers, who had not agreed to jointhe strike, and of members of management, and also withthe beginning of the weekend when the latter did not usual-ly report to work. However, Rock testified that, for practi-cal purposes, engineer-announcers are alone at the FM sta-tion all the time, and alone at the AM station close to 90percent of the time; he himself spent less than 10 percent ofhis time at the AM station and never went to the FM sta-tion; and Cunning went to the FM station during regularbroadcasting hours only once every 6 weeks. Also, the rec-ord indicates that only four FCC-licensed persons (Walby,Fitzpatrick, Ingle, and part-time employee Campbell) onRespondent's staff did not participate in the strike from itsinception.Moreover, Cunning testified that engineer-an-nouncer Fitzpatrick had been directed by management toperform a "remote" broadcast which, because of illness,Cunning could not perform in accordance with the original44 Rock testified on the third day of the November 1973 hearing that hehad never received any demands from the complainants or the Union andthat "I do not know why [the strikers] walked out " By that time, the origi-nal strikers had testified at the hearing that they had struck to protestCarey's dischargeMoreover, prior to this 1973 hearing, Respondent hadreceived the Union's demand for recognition, the Union's initial chargealleging that Carey had been discriminatorily discharged, the Union'samended charge adding the allegation,inter aim,that Respondent had un-lawfully refused to bargain, two union requests that Respondentreinstateall nine claimants, including Carey, and the complaint herein In addition,Respondenthad seen copies of the Union's July 1973 letter to Respondent'sadvertisers, attributing the strike to,inter aha,Carey's discharge and therefusal to bargainAt the September 1975 hearing, Rock testified that hehad never received any demands from the complainants, except that he hadseen a newspaper article alleging that the union attorney had said the back-pay for the nine claimants for the 18 months prior to the Board's Decisionwould amount to about $50,000 By that time, Respondent had seen theunion leaflets handed out at automobile dealerships which advertised onRespondent's stations, attributing the strike to the complainants' dischargeand to Respondent's failure to comply with Administrative Law JudgeRasbury's recommended Order45At the hearing, Respondent seemed to be relying on the Union's failureto tender any proposals of specific economic terms to be included in acollective-bargaining agreementHowever, such proposals would serve nouseful purpose so long as Respondent withheld recognition46 See,supra,In 7arrangements. In addition, Rock testified that receptionistHanson does not usually leave the office, which is locatednear the AM transmitter, until 5 p.m., the hour the strikebegan. In view of his further testimony that he sometimesdid not get into the office until 4 p.m., I infer that hisnormal departure time is no earlier than hers. Further,about a half-hour before the strike began, Union AttorneyHansing began efforts to advise management of the im-pending strike.Management's failure immediately to re-ceive notice was due solely to Rock's statement to recep-tionistHanson that he was not receiving any calls, andHansing's message to Williams about the strike reachedRock through Williams' secretary and Respondent's recep-tionist a few minutes before the strike began.In short, the strike protesting Carey's discharge occurredon the Friday following the Thursday discharge; a strike atany hour would probably begin when only one engineer-announcer was on duty at each station and no member ofmanagement was present at the station; the absence ofRock from his office and of engineer-announcer Fitzpat-rick from the AM station when the strike began was for-tuitous, unpredictable, and beyond the strikers' control;and the Union made reasonable efforts to give manage-ment advance notice of the stnke.47c.The failure to afford Respondent the time to obtainreplacements"Primary employees have traditionally been assured theright to take concerted action against their employer togain the `mutual aid or protection' guaranteed by §7 of theNational Labor Relations Act . . . . As Judge LearnedHand stated inLabor Board v. Peter Cailler Kohler SwissChocolates Company, Inc.,130 F.2d 503, 505-506 (1942):`When all the other workmen in a shop make commoncause with a fellow workman over his separate grievance,and go out on strike in his support, they engage in a "con-certed activity" for "mutual aid or protection," althoughthe aggrieved workman is the only one of them who hasany immediate stake in the outcome. The rest know that bytheir action each one of them assures himself, in case histurn ever comes, of the support of the one whom they areall then helping; and the solidarity so established is "mutu-al aid" in the most literalsense,as nobody doubts."'Hous-ton Insulation Contractors Association v. N L R.B.,386 U.S.664, 668-669 (1967). Accord:N.L.R.B v. J. I. Case Com-pany, Bettendorf Works,198 F.2d 919, 921-922 (C.A. 8,1952), cert. denied 345 U.S. 917 (1953). Such protectionordinarily extends, of course, to strikes which effectivelyhalt the employer's operations. Moreover, such protectionordinarily extends to strikes which occur at a time whenthe employer particularly needs services of the kind theemployees have been performing and is unable to obtainimmediate replacements for them; indeed, the inconve-nience which such timing imposes on the employer may be47 1 would be receptive to a contention that it wouldhave beenimproperfor the engineer-announcersto commencea strike which effectively ceasedbroadcasting operations without attempting to give reasonably prompt no-tice to management,where the circumstances were suchthat managementwould not otherwise likely find out about the strike forsome timeHowever,that situationis not presented here HENNEPIN BROADCASTING ASSOCIATES499the only kind of pressure available to unskilled workers inan unorganized labor market where unemployment is high.See N.L.R.B. v. Cowles Publishing Company,214 F.2d 708(C.A. 9, 1954), cert. denied 348 U.S. 876.Ihave previously discussed and rejected a number ofthe specific contentions on which Respondent appears tobase its general contention that theCowles Publishinglineof cases is inapposite here. I also find unmeritoriousRespondent's contention that the engineer-announcers'statutory rights are somehow affected by the fact that theyhave the necessary licenses to operate the transmitters andmembers of management do not. Such a contention wouldhardly be advanced in connection with (for example)truckdnvers, plumbers, electricians, barbers, beauticians,and stationary engineers, whose function may be necessaryto the continued operation of a particular business. Rather,the need for licensed personnel is an aspect of labor-mar-ket considerations which will affect the parties' relativeeconomic power in a labor dispute.In addition, Respondent contends that fiduciary obliga-tions flowing from the employer-employee relationshiplimit the engineer-announcers' rights under the NationalLabor Relations Act. However, because the parties' indi-vidual oral contracts of employment were terminable atwill by either party at any time, the fiduciary obligationsflowing from the employment relationship did not restrictthe engineer-announcers' right to quit without notice. 8 Be-cause a mass simultaneous quit by six engineer-announcerswithout notice would have caused Respondent essentiallythe same kind of inconvenience as did the strike actionhere, I see no reason why the strike action would breach afiduciary obligation where the mass quit would not49In section II,B,2,supra,Ihave set forth at length Re-spondent's position regarding the extent of the engineer-announcers' rights because I regard the facial defects in theposition as indicative that it has fundamental defects aswell. Thus, Respondent contends on the one hand that theengineer-announcers were obligated to continue operatingthe transmitters (even, perhaps, on shifts to which they arenot ordinarily assigned) until Respondent is able to findreplacements (at least if Respondent is conducting a rea-sonable search therefor); and contends on the other handthat the engineer-announcers were obligated merely to givereasonable notice of their intention to engage in a concert-ed walkout, and after the expiration of such notice couldproperly walk out even if no replacements were found.Further, Respondent concedes that the circumstances sur-rounding the initiation of the strike do not affect the rein-statement rights of Campbell (who did not participate inthe decision to strike, worked at least his first scheduledshift after the strike, but then decided to honor the picketline) or Carey (who did participate in the decision to strikein protest against his own discharge), but contends thatsuch circumstances do negate the reinstatement rights ofWalby (who did not participate in the decision to strike,tried to work his first scheduled shift after the strike, butjust before his next scheduled shift decided to honor thepicketline). Inaddition, Respondent contends on the onehand that the transmitter shutdownin connectionwith thestrikewas impiroper because it interfered with advertisers'ability to have their commercialmessagestimely conveyedto potential customers (seeinfra,sec.II,D,2,b) and mighthave interfered with emergency broadcastingannounce-ments; contends on the other hand that theengineer-an-nouncers could properly have limited their functions tomanningthe transmitter and playing records; and re-frains-onthe ground that an "absurd" hypothetical ques-tionwas being asked-to take any position on what theengineer-announcers should have done if (for example)Respondent's station had been an all-news station whichused only live voices. Respondent's failure toreconcile itsunquestionably inconsistent positions and to clarify itsseemingly inconsistent positions strongly suggests the ab-senceof a logically sound foundation for Respondent's en-tire claim. As previously indicated, I have discovered nosuch foundation.In any event, I regard Respondent as estopped from nowclaimingthat the engineer-announcers should have stayedon the air and played records. Although Rock admittedlyconsulted Respondent's counsel before telling the employ-ees in June 1973 that they would be fired if they did notreport for work, there is no evidence that prior to the No-vember 1973 hearing Respondent ever told anyone that theorder to return did not ercompass announcing duties; andordinarily, an employer can discharge any employees who"remainon their jobs and perform only such tasks as theychoose"(Case, supra,198 F.2d at 922 (C.A. 8) ). Cf.Com-fort, Inc.,152 NLRB 1074, 1077-79 (1965), enfd.in rele-vant part 365 F.2d 867, 877-878 (C.A. 8, 1966).4.Con.;lusionFor the foregoing reasons, I conclude that nothing in theUnion's or the employees' conduct in connection with theinitiation of the strike affected either the protected statusof the strike or the reemployability of any of the complain-ants. In this connection, I note that Respondent has prom-ised to reemploy Peterson; that Company owner Tedescohas offered Peterson a job in another radio station ownedby him; that, according to Respondent's counsel, he hasarranged to have each of the complainants offered a job at(inferentially) that same station; and that Rock has ex-pressed willingness to discuss reinstatement with complain-antsGustafson, Bortnem,McKeever,Walby, and Ells-worth.48 SeeSarkes Tarzian, Inc v Audio Devices, Inc,166 F S 250, 267 (S DCalif, Central Div ), affd 283 F 2d 695 (C A 9, 1960), cert denied 365 U S869 (1961),RepublicSystemsand Programming, Inc v Computer AssistanceInc,322 F S 619, 626 (Conn ), affd 440 F 2d 996 (C A 2, 1971)49 Accordingly, I need not and do not determine whether a fiduciaryobligationunder statelaw to give reasonable notice of resignation (which isnot ordinarily protected activity) would generate a like obligation with re-spect to a strike (which is ordinarily protected) SeeAmalgamatedAssocia-tion,supra, 340 U S 383H. CONDUCTA IntroductionRespondent further contends that striking claimantswere rendered unreemployable by certain conduct whichoccurred after the strike began. Any claimants who had 500DECISIONSOF NATIONALLABOR RELATIONS BOARDinitially acquired the status of protected strikers were un-fair labor practice strikers by virtue of the Board's findingthat they struck in protest against Carey's discriminatorydischarge. Accordingly, their rights to reinstatement andbackpay are not subject to defeasance on a mere showingthat during their unfair labor practice strike they engagedin unprotected acts of misconduct. Rather, the Board mustdetermine whether to afford such relief upon a consider-ation of both the seriousness of the employer's unlawfulacts, and the seriousness of the employees' misconductLo-cal 833, UAW-AFL-CIO, International Union, United Au-tomobile,Aircraft& Agricultural ImplementWorkers ofAmerica [Kohler Co J v N.L R B,300 F.2d 699, 702-704(C.A.D.C., 1961), cert. denied 370 U.S. 911 (1962);CoronetCasuals, Inc., supra,207 NLRB at 305. " . .. a determina-tion that an employee is not engaged in a §7 activity doesnot necessarily mean that, if he is discharged for his parti-cipation in the unprotected action, the discharge is `forcause' [within the meaning of Section 10(c)]. That dependson the surrounding circumstances. What iscausein onesituation may not be in another."N.L.R B. v. Thayer Com-pany and H N Thayer,213 F.2d 748, 753, fn. 6 (CA. 1,1954), cert. denied 348 U.S. 883.5° Moreover, unlawful dis-charges and unlawful denials of reinstatement are to beincluded in the employer misconduct relevant to evaluatingany subsequent employee misconduct.5'B. The Letter to Respondent's Advertisers1.The facts;Respondent's legal positionAbout July 19, 1973,about 3 weeks after Respondentrejected the complainants' first application for reinstate-ment, all of them(as wellas Union Attorney Newell andUnion AttorneyHansing)authorized the distribution ofthe following letter drawnup by Newell.services and have been on strike against KTCR sinceFriday, June 22, 1973.We, the performers, early in June, decided we want-ed to be represented by a labor union-The AmericanFederation of Television & Radio Artists-a rightguaranteed to each of us by law. The management ofStation KTCR was duly notified of our decision onJune 18, 1973 and reprisals against us followed atonce. One of us-Rich Carey-was fired, we were in-dividually questioned in a coercive way as to ourUnion membership and activities on behalf of theUnion, and benefits or wage increases were promisedto some-all of which we believe is, in violation of thelaw and the subject of an Unfair Labor Practicecharge filed with the National Labor Relations Board.In direct and unified protest against all these acts,we voted to legally withhold our services until the Sta-tionmanagement would sit down and bargain withour representative - AFTRA!THIS IS A LEGALSTRIKE!The people who are now broadcasting for StationKTCR arenotthe people who make this Station alucrativebusiness for the ownership.WE, THEAFTRA PERFORMERS, DID!!!Your message isnot being delivered by us.As a sponsor on KTCR, you deserve the profession-al quality you are being charged for, but are not re-ceiving. Don't advertise your product or services on aStation declared Unfair by the thousands of organizedconsumers in the Twin Cities: Your "Image" will beaffected.Our dispute is not with you the sponsor!Protect your advertising dollars.Don't be caught in the middleFor the balance of our strike, move your commer-cial sponsorship from Station KTCR.Don't advertiseacross a picket line!AMERICAN FEDERATION OF TELEVISION AND RADIO ARTISTSBRANCH OF THE ASSOCIATED ACTORS AND ARTISTS OFAMERICAAFFILIATED WITH THE AMERICAN FEDERATION OFLABOR-CONGRESS OF INDUSTRIAL ORGANIZATIONS(AFL-CIO)TWIN CITY LOCALHAL W. NEWELL924 Soo Line BldgExecutive SecretaryMinneapolis,Minn.55422332-7419July 19, 1973To All Advertiserson Radio Station KTCR.You doubtless know that all your favorite KTCRairpersonalities arewithholding their professional50 Respondent does not appear to contend that Carey's rights are affectedby any events which occurred after his discriminatory discharge In anyevent, the foregoing principles would be applicable to him as well51As noted,supra,In 5, the instant record indicates that Respondent'srefusal to bargain was among the causes of the strike Administrative LawJudge Rasbury's finding that Respondent's refusal to bargain violated Sec8(a)(5) was reversed by the Board on the basis of a Board decision whichhas since been overruled by the Board SeeTrading Port, Inc,219 NLRB298 (1975) Because no extant 8(a)(5) finding is present in the instant case, abalance struck by me could not take any unlawful refusal to bargain intoaccountKTCR-AFTRA PerformersCopies of this letter were mailed to advertisers onRespondent's stations Ellsworth ascertained the identity ofsuch advertisers by listening to the radio, and their ad-dresses from the telephone directory.The Board found in its Decision that the distribution ofthis letter, as it appears on its face, was not the kind ofconduct which would remove the employees from the pro-tection of the Act (ALJD). I regard this holding as bindingonme. In any event, I find persuasive the GeneralCounsel's argument in his brief that where the ultimateproduct provided by the primary employer is not merchan-dise but, rather, is a service performed by the strikers, it isdifficult for a striker to publicize his strike activity to pur-chasers of that service without somehow suggesting thatthe service was better performed by him than by his re-placement. SeeFrontier Guard Patrol, Inc., d/b/a FrontierGuard and De Lue, Inc.,161NLRB 155, 169-170 (1966),enfd. 399 F.2d 716, 724 (C.A. 10, 1968), which held thatguard service employees did not lose their reinstatementrights as economic strikers by circulating during their strikea "querulous opinion" regarding the abilities of their re- HENNEPIN BROADCASTING ASSOCIATES501placements "to the very customers who had been receivingthe services both before and after the strike, and were thusin the best position of all to evaluate their quality." 52At the hearing before me, Respondent sought to provethat the letter was untruthful. In this connection, GeneralManager Rock in his testimony characterized as "false"the statements in the letter (a) that "The people who arenow broadcasting for station KTCR are not the peoplewho made this station a lucrative station for the owner-ship"; (b) that "We, the AFTRA performers, did"; and (c)that "As a sponsor on KTCR, you deserve the professionalquality you are being charged for but not receiving." Histendered reasons for this characterization are summarizedbelow.a.Rock's primary function at the radio stations is towork with the salesmen of air time to advertisers to in-crease the dollar income of the station. During the 20 yearsprior to the hearing, he has sold about $3 million worth ofair time. He was directly or indirectly involved in about 50percent of the stations' sales of air time. He testified beforeme that he had an opinion based on reasonable businesscertainty that the amounts paid to Respondent for air timeresulted from the selling abilities of Respondent's salesforce among prospective advertisers, and that no advertis-ing had ever been sold because of the performing abilitiesof any of the strikers, most of whom had been with thestations for only a short time.53 He also testified before methat no sponsor had ever specifically asked for any particu-lar announcer among the strikers. Rock further testifiedbefore me that business was better between July 1974 (1year after the strike began) and July 1975 than betweenJune 1971 and June 1972 (when some of the complainantswere announcing on Respondent's stations), an improve-ment which Rock testimonially attributed to the "econo-my" and not to the identity of the announcers.54 In re-sponse to leading questions by Respondent's counsel, Rocktestifiedbeforeme that it makes no difference "who52 Jefferson Standard, supra,346 U S 464, on which Respondent principal-ly relies,upheld a television station's discharge of nonstriking techniciansbecause they distributed to the general public,and without revealing theexistence of a labor dispute which did not arise from employer unfair laborpractices,a handbill disparaging their employer'sprogramming as out-of-date,solely on film,and not covering local events owing to the station'sfailure to purchase the necessary equipment for local pickupsCoca ColaBottlingWorks, inc,186 NLRB 1050, 1054, 1062-64 (1970), enfd in partand affd 466 F 2d 380 (C A D C , 1972), found unprotected by Sec 7 cer-tain economic strikers' distribution of leaflets alleging that the struckemployer's pop might be contaminated because the pop bottles were beingcleaned and inspected by inexperienced strike replacements,where the leaf-letswere distributed to the general public and asserted that only experi-enced workers were able to detect the alleged health hazardPatterson-Sargent Company,i 15 NLRB 1627 (1956), found that a paint manufacturerdid not violatethe Act byrefusing to reinstate economic strikers becausethey distributed to the general public certain leaflets alleging that the qualityof the employer's paint might have deteriorated because it was being madeby inexperienced strike replacements As shown,none of the cases discussedin this footnote involved either an employer which provided services nor-mally performed by the employees involved in the labor dispute, or a strikecaused by employer unfair labor practices53Rock testified that,not infrequently,Respondent's announcers usetheirjobs on Respondent's stations as a means of obtaining experience andexposure needed to obtain announcing jobs on bigger stationswhich paymore54 Prior to the strike, only three of the claimants (Carey, Ellsworth, andHubbard) had been working for Respondent for more than a yearmouthed the ads . . . . [a]s long as they have a reasonablysounding voice and they can read the English language."Rock then testified as follows:JUDGE SHERMAN:Would it be fair to say, Mr. Rock,that aside from these requests that you have receivedthatMr. Cunning do the commercials, that no pur-chaser of advertising time from you has ever broughtup the body of the announcing one way or the other?THE WITNESS: They brought up the quality,ma'am,but they've never asked for a specific voice where theyhave for Mr. Cunning.JUDGE SHERMAN: Have they complained?THE WITNESS: You get people-some guy might likesomebody and the next guy may not like them. Youget complaints and compliments all the time. I'm talk-ing about-are you asking me whether anybody hasbrought our radio station because of a certain an-nouncer?JUDGE SHERMAN: No, I'm not asking that. I'm ask-ing whether anybody has mentioned the matter oneway or the other, saying that they will not buybecauseof an announcer?THE WITNESS:We've had that happen, surely. Butwe usually get around it, sell around it. That's a com-mon thing in broadcasting. That's not with our sta-tion, with any station.At the first hearing, Rock testified that the announcers'duties include selection of records to be played (with theresponsibility of selecting records which conformed toRespondent's country-western format), properly spacingmusic and commercial announcements, writing copy, pro-ducing commercials, making sure that all contracted-forcommercial announcements are in fact made, sufficientlyspacing commercial announcements by competing spon-sors, and timely completing taped commercials.55 Much ofthis testimony was corroborated by Cunning's testimony atthe first hearing.56 Further, Cunning testified before methat the engineer-announcers had occasion to handle ad-vertisers' requests for changes in copy. Cunning testified atthe first hearing, "How [the engineer-announcers] get [list-ed commercials] in is to be left to their best judgment solong as it is done in good taste" in order to "accomplish apleasing air sound that will attract listeners and do an ef-fective job of selling our advertisers' products and servicesto those listeners." Before me, Cunning testified that inmanycases, an engineer-announcer has a personal rela-tionship with Respondent's advertisers and is held out tothe public as a representative of the advertiserMoreover,at the hearing before me, when asked whether he had dis-charged people "because you did not think their voice onthe air was the kind you wanted or the kind that felt listen-er loyalty or did not fit your image," he replied, "I wouldassume that those are logical reasons for people havingbeen discharged." Cunning also testified at the hearing be-ss Indeed, Respondent contends that it discharged engineer-announcerCarey, who Cunning testified has a "fine voice," because of certain allegeddeficiencies in his performance of some of these duties56Much of Rock's and Cunning's testimony in this respect was also cor-roborated by the complainants' testimony at the first hearing In addition,Hubbard testified without contradiction that the announcer selects the ma-terial to be used on a newscast to be delivered by him 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeme that he had discharged people because they re-fused to follow the format with respect to the type of musicthat should be played.Striking Engineer-Announcer Ellsworth testified at thefirsthearing to the opinion that "speaking from the an-nouncing aspect, not the selling aspect," he believed thatthe engineer-announcers were the people who made thestations a lucrative business.b.Rock testified in effect that the allegedly objection-able reference to "AFTRA PERFORMERS" was "false"because none of the engineer-announcers applied forUnion membership until June 14, 1973, 8 days before thestrike.c.Rock characterized as "false" the allegation thatRespondent's sponsors were not receiving the "professionalquality" of performers which they were paying for, on theground that the announcers that took over after the strikebegan had as "professional" a quality as the complainants.Ellsworth testified at the first hearing that, in his opinion,"Initially [the sponsors] weren't getting quite as profession-al a sound as they were with us."Rock further testified that before making the foregoingstatements none of the engineer-announcers had made anyeffort to determine their truth or falsity through him or (tohis knowledge) anyone else working for Respondent.572.Analysisand Program Manager Cunning about announcers' duties,which testimony was largely directed toward Respondent'sexplanations for engineer-announcer Carey's unlawful dis-charge, shows that when testifying about the Union's July1973 letter Rock was consciously understating his ownevaluation of the announcers' economic contribution to theradio stations.Whatever conclusion as to these disputedmatters might be reached by a disinterested third person,the strikers' expression of views about them falls well with-in the bounds of legitimate debate in the context of a labordispute SeeOld Dominion Branch No. 496, National Associ-ationof Letter Carriers, AFL-CIO, v. Austin,418 U.S. 264(1974).In any event, most of the alleged misrepresentations areimmaterial to the letter when read in light of its proposedaudience. The letter constituted an attempt to discourageadvertisers from purchasing air time from Respondent'sstations by telling them that Respondent had committedcertain unfair labor practices, that the present announcingstaffwas inferior to the prestrike staff, and that advertise-ments on these stations during the strike would adverselyaffect the advertisers' image among consumers who werethemselves unionized. The force of such arguments wouldhardly have been diminished by inclusion of Station Man-ager Rock's assertion that Respondent's profits were virtu-ally unaffected by its announcers' professional abilities, orby inclusion of the statement that the announcers had notjoined the Union until a few days before the strike.Even accepting Respondent's tacit assumption that theJuly 19, 1973, letter should be read without regard to theadvertisers' likely interests, I find that the record fails toshow that the letter was false. Thus, the letter neither ex-pressly nor by implication claims that the striking an-nouncers were union members during ail or much of theperiodduringwhich they were announcing overRespondent's stations. Further, the letter's assertion thatthe stations' prosperity was attributable to the strikingrather than to the incumbent announcers, and the furtherassertion that the incumbent announcers lacked "profes-sional quality," are statements of opinion as to matters sus-ceptible of honest disagreement between the parties to thislabor dispute. As engineer-announcer Ellsworth's testimo-ny illustrates, relatively inexperienced announcers whohave a normal sense of personal and professional self-re-spect and have struck to protest supposed employer mis-treatment are quite 1_.':e1y to value their own services morehighly, and the services of their replacements and of salespersonnel less highly, than does the member of manage-ment (Rock) who has for years spent most of his time onsales and who was responsible for much of the alleged em-ployer mistreatment. Indeed, the testimony of both Rock57Rock testified that the complainants had "no access to our booksThey can get the recordsfrom the FCCif they want to" It seems to mehighly unlikely that Respondent's financial records would show whether itsprosperity was due to its salesmen,its announcers, both such factors, or anumber of factors including one and/or the other Nor did Respondentproduce such records at the hearing.Cf.Golden State Bottling Co,FormerlyPepsi-ColaBottling Co of Sacramentov N L R B,414 U S168, 174(1973),InternationalUnion,Unitedlutomobrle, Aerospace and Agricultural Imple-ment Workersof America (UA W) [Gyrodyne] v N L R B,459 F 2d 1329,1335-40 (C A D C, 1972)C. The Picketing and Handbtlling at Advertisers' Premises1.FactsBy letter dated August 16, 1973, Union RepresentativeNewell stated that the Union, "on behalf of the employeeslisted below [i.e., the nine complainants], hereby uncondi-tionally applies for their reinstatement or substantiallyequivalent employment." Rock's reply letter, dated August31, 1973, contained no offer of reinstatement. Thereafter,on September 6, 1973, the Board's Regional Office issuedthe complaint herein, alleging that Respondent unlawfullyinterrogated employees, grantedwage increases, dis-charged Carey and certain strikers, and refused to bargainwith the Union. On February 11, 1974, AdministrativeLaw Judge Rasbury issued his Decision sustaining the alle-gations in the complaint and,inter aha,recommending thatRespondent be required to offer reinstatement to all ninecomplainants and to bargain with the Union. Respondentfiled exceptions thereto about March 4, 1974. On Decem-ber 6, 1974, the Board issued its Decision and Order, sub-stantially adopting Administrative Law Judge Rasbury'srecommended Order. On February 13, 1975, the Boardfiled its petition to enforce the Order and, on March 21,1975, the Eighth Circuit remanded the case to the Board.Between about November 20, 1974 (after the issuance ofAdministrative Law Judge Rasbury's Decision), and May10, 1975 (after the court's remand), Walby, Bortnem, Gus-tafson, and Ellsworth distributed two kinds of handbills infront of five automobile dealerships which advertised onRespondent's stations. One kind of handbill read as fol-lows: HENNEPIN BROADCASTING ASSOCIATES503KTCRAM/FM UNFAIRPERFORMERS ON STRIKEDO NOT PATRONIZE58AND DO NOT LISTEN TO KTCR AM & FMIN JUNE OF 1973, THE MAJORITY OF THE ANNOUNCERS EM-PLOYED BY KTCR AM/FM TRIED TO ORGANIZE THE RADIO STA-TIONS, THEY WERE PREVIOUSLY NON-UNION UPON FINDING OUTABOUT THE ORGANIZING ATTEMPT, THE STATION FIRED ALL OFTHE EMPLOYEESINVOLVED IN UNION ACTIVITYUNFAIR LABOR PRACTICE CHARGES WERE FILED AGAINST THESTATIONWITHTHE NATIONAL LABOR RELATIONS BOARD AN AD-MINISTRATIVE LAW JUDGE OF THE NLRB HEARD THE CASE ANDRENDEREDTHE DECISION THAT FOUND THE EMPLOYER GUILTYOF SEVERAL UNFAIR LABOR PRACTICESHE ORDERED IMMEDI-ATE AND FULL REINSTATEMENT WITH BACK PAY FOR ALL THEDISCHARGED EMPLOYEES AND BECAUSE OF THE UNFAIR LABORPRACTICES, THE JUDGEORDEREDKTCR TO BARGAINWITH THEUNION THISDECISIONWAS RENDERED IN FEBRUARY OF 1974THE COMPANY CONTINUES TO IGNORETHE ORDEROF THE AD-MINISTRATIVE LAW JUDGE THROUGH APPEALS THEIR UNFAIRLABOR PRACTICES STILL CONTINUE, AND WE, THE ANNOUNCERS,HAVE BEEN UNEMPLOYED SINCE JUNE 22, 1973PLEASE DO NOT PATRONIZE OR LISTEN TO KTCR AM OR FM OURDISPUTE IS WITH NO ONE EXCEPT KTCR AM AND FMAFTRA, TWIN CITY LOCAL, AFL-CIOAnotherkind of handbill read:AMERICAN FEDERATION OF TELEVISION&RADIO ARTISTSTwin CityLocal,AFL-CIO924 Soo Line Bldg.Mpls.,Minnesota 55402The idea of distributing these documents at the dealer-ships was conceived by Ellsworth,who brought the idea tothe Union for its approval.Ellsworth prepared these docu-ments with advice from Union Representative Newell andUnion AttorneyHansing. The form,content,and distribu-tions of these documents were approved by the Union,Ellsworth,Walby,Bortnem,and Gustafson.Carey, Camp-bell,Peterson,and McKeever were not contacted aboutthe matter,and there is no evidence that Hubbard agreedto the circulation and distribution of these documents.Ellsworth,Walby,Gustafson,and Bortnem distributedthese handbills to passers-by and to persons about to enterthe dealerships who appeared to be potential automobilepurchasers.Some of these prospective purchasers there-upon walked away. Ellsworth also gave handbills to somedeliverymen,and told them that this was not a dispute withthe dealertheywere in front of and to make the deliveries.The record affirmatively shows that at least one deliverywas made, and there is no evidence that any 3eliveries werenot made.These four strikers(Walby,Bortnem, Gustafson, andEllsworth)also picketed in front of these four dealershipswith picket signs reading:AMERICAN FEDERATION OF TELEVISIONAND RADIO ARTISTS-TWIN CITY LOCALAFL-CIODISC JOCKEYS AND NEWSMEN OFRADIO STATION KTCR AM & FMON STRIKETO PROTEST UNFAIR LABOR PRACTICES ANDOBTAIN RECOGNITION AND UNION STANDARDSPLEASE HELP US IN OUR STRUGGLE TO REDRESSTHESE UNFAIR LABOR PRACTICESAND TO OBTAIN A FAIR UNION CONTRACT'PLEASE DON'T PATRONIZE59THANK YOU'The purpose of this leaflet is to inform particularlythose of you who believe in the rights of working menthat the above named firm continues to do businesswith KTCR AM & FM. We think you will agree thatthis continued association is contrary to the best inter-ests of working people and the public.NOTE: These statements are addressed exclusively toyou as customers and individual members of the pub-lic.They are not directed to Employers. Further, thisappeal is not a request to employees to refuse to pickup, deliver or transport, or to refuse to perform anyservice.58When handbills were distributed at the Ridgedale Ford dealership, thatdealership's name was stamped after the first "patronize" in letters thinnerthan but otherwise about the same size as the radio stations' call lettersWhen handbills were distributed at other dealerships, some had thedealership's name stamped after "patronize" and some left that space blankTUNE OUTKTCRPERFORMERSON STRIKEAMERICAN FEDERATION OF TELEVISION &RADIO ARTISTS (AFL-CIO) TWIN CITYLOCALEllsworth testified that this picketing occurred only whenRespondent was making a "remote broadcast" from thedealership in question and, therefore, one of Respondent'sannouncers was on the premises of the dealership. Like-wise, all the picketing at the dealerships which Cunningboth saw and testified about occurred while Respondentwas conducting a "remote broadcast" from the site. 60 Rocktestified that on a Friday in the first part of December (i.e.,December 6 or 13), he and sales manager Ken Fernstihlsaw Ellsworth, Gustafson and Bortnem picketing in frontof Lyndahl Oldsmobile about an hour before Respondentbegan to simulate a broadcast from Lyndahl.61 On the ba-sis of the witnesses' demeanor, I credit Ellsworth's testimo-ny that he never picketed at any of the dealerships unlesshe could ascertain by looking into a window that one ofRespondent's announcers was doing a "live remote."In late December 1974, Respondent filed a timelycharge, based on this picketing and handbilling, against the59See preceding footnote60 Cunning testified that on one occasion someone interposed a picketsign between a potential customer and the doorway to the dealership Therecord fails to show this picket's identity Seesupra,fn 2961Rock testified that Respondent was "scheduled to be there" when thepicketing took place, and "They figured that we were going to be there atthat particular time and we weren't there " 504DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion, Union representative Newell, and strikers Gustaf-son,Walby, Bortnem and Ellsworth. In March 1975, thischarge was dismissed by then General Counsel Peter Nash.On September 29, 1975, after the hearing before me, theUnited States District Court for the District of Minnesotadismissed a suit by Respondent herein against Nash andthe Regional Director for Region 8 requesting that they berequired to issue a complaint on its charge.HennepinBroadcasting Associates, Inc. v. N.L.R.B.,408 F.2d 932(1975).622.AnalysisI conclude that Ellsworth,Bortnem,Walby, and Gustaf-son did not engage in any improper activity by distributingto the five dealerships'prospective customers handbillsurging them not to buy automobiles from such dealerships,expressly or impliedly because they continued to advertiseon Respondent's radio stations.Such handbilling activitywas not rendered improperby thefact that it occurredwhileRespondent was not engaging in "remote broad-casts" from the dealership site,as well as when Respondentwas so engaged.Local No 662,Radio and Television Engi-neers(MiddleSouth BroadcastingCo.),133NLRB 1698,1704-06(1961).63 I further conclude that these four engi-neer-announcers did not engage in improper conduct bypicketing at the premises of these dealerships at times whenan announceremployed byRespondent was actually en-gaged in a "remote broadcast"at the picketed site 64D. The Motive for and the Actual and ApprehendedEffectsof theStrike's Prosecution1. IntroductionRespondent further contends that no reinstatement or-der shouldissuewith respect to the claimants because ofthe actual and apprehended injury inflicted on Respondentand its advertisers by the claimants' prosecution of the in-stant dispute, because of the motivations which allegedlyled the claimants to continue such prosecution, and be-cause the methods by which they prosecuted that disputewould allegedly contribute nothing toward its peaceful res-olution.Respondentreliesmostly, although not entirely,on the same evidence in support of all these claims.62 The court also dismissed Respondent'sSec 303 suit as to the fourindividual strikers and to the extent that punitive damages were sought Tothe extent that compensatory damages were sought against the Union, thatproceeding is still pending63 See alsoN L R B v Servette, Inc,377 U S 46 (1964),American Federa-tion of Television and Radio Artists, San Francisco Local, et a! (Great WesternBroadcasting Corporation, d/b/a KXTV),150 NLRB 467 (1964), affd 356F 2d 434 (C A 9, 1966), cert denied 384 U S 1002 (1966)64 Local 25,National Associationof Broadcast Employees &Technicians,AFL-CIO-CLC (Taft Broadcasting Company, Inc),194 NLRB 162, 164-166(1971) 1 would reach the same result if I accepted Rock's discredited testi-mony that on one occasion picketing took place at a dealership at a timewhen a "remote broadcast"had been scheduled but was not in fact con-ductedLaborers Union Local 1290 (Walters Foundation, Inc),195 NLRB370 (1972), but seeTaft, supra2.Factsa.Extent to which Respondent's operations may beeconomically vulnerableRespondent's briefassertsthat itsbusiness is "economi-callymarginal" and that this was "well known to the engi-neer-announcers."Rock testifiedthat the engineer-an-nouncers had no access to Respondent's booksat itsoffice,although the engineer-announcers could get Respondent'srecords from the FCC. Respondent's AM station has thelowest power and the smallest audience of the AMstationsin the market area. About 26 AM and FM radiostationsserve the metropolitan area served by Respondent's radiostations.Respondent's counsel offered to prove thatKTCR-AM's sales were one-thirtieth or one-sixtieth ofthose made by WCCO, the largest radio station in the area;thatKTCR-AM's radio audience was about one-thirtiethofWCCO's; and that KTCR-AM's spot rateis one-tenthof WCCO's.65 Cunning testified that"verypossibly," otherradio stations in the area played country-westernmusic atthat time.b. Actual damage inflictedCunning testified that on November 22, 1974, LyndahlOldsmobile'smanagertelephoned him that Lyndahl wascurtailingRespondent's "remote broadcast" from thatdealership's premises because persons driving along a near-by freeway would conclude that Lyndahl had a disputewith its own employees, and the pickets had agreed to goaway if Respondent would stop broadcasting. Accordingto Cunning, Respondent then resorted to tape commercialsfor Lyndahl but "we were paid for those. I don't think itresulted in lost revenue. I don't know." Rock testified that"the last two weeks of [December 1974] we lost [Lyndahl],we didn't have any broadcasts with them." Rock's testimo-ny suggests that Lyndahl attributed this withdrawal to thelabor dispute. Rock also testified that, in consequence ofthe leaflets distributed in front of the five dealerships, thesedealerships were more reluctant than before to buy radiotime. He further testified that, in consequence of such dis-tribution and because the automobile business was bad atthe time,Respondent lost all its business from RidgedaleFord, although Respondent's sales staff was able to sellthat time elsewhere at the same price.Cunning testified that because of the scheduling prob-lems caused by the strike, Respondent permanently lost theaccount of National Surplus, a retail store. He further testi-fied that, because the strike began on Friday night, in hisopinion it inflicted damage on certain advertisers whosebusiness is best on Friday nights and/or weekends, orwhich were running special events that weekend. Cunningnamed several automobile dealerships (including Lyn-dahl),66National Surplus, a motion picture theatre, an65 In effect I rejected this offer on the ground that the record alreadycontained enough factual evidence in connection with Respondent's conten-tion that advertisers bought time on the AM station because of the salesability and personal relationships of Respondent's salesmen, the context inwhich the offer was made66 Two of thedealershipsnamed by Cunning, Midway Ford,and Prestige HENNEPIN BROADCASTING ASSOCIATES505amusementpark, a racetrack, a restaurant, three bars,three beer manufacturers, a firm which sold coupon book-lets,and two sellers of tract housing. Further, Cunningnamed nine additional advertisers who in his opinion weredependent on the heavier listening of weekend radio toreach potential customers 67 In addition, Cunning testifiedthat certain bars use Respondent's broadcastsas anattrac-tion for customers. Further, Cunning testified that certainreligious groups could have had their income injured if Re-spondent had been unable to carry their weekly broadcaststhat weekend. Cunning testified that in his opinion, all theclaimants except the inexperienced Campbell must haveanticipated the adverse impact on advertisers about whichhe testified.65c.Management's opinion regardingeffect ofJuly 1973 letterCunning testified before me that in his opinion,based onreasonable broadcasting certainty,the July 1973 letter"would harm the business of the station for two reasons,the phrase`don't be caught in the middle'and `don't adver-tise across a picket line.'The phrase`don't be caught in themiddle'implies that their businesses could be hurt if theycontinue to advertise."Rock testified before me that in hisopinion,based on reasonable broadcasting certainty, "any-body" would stop advertising over Respondent's stations ifthey believed the assertions in the letter that"The peoplewho are now broadcasting for StationKTCRare not thepeople who make this station a lucrative business for theownership.We, the AFTRA performers, did. Your mes-sage is not being delivered by us. As a sponsor on KTCRyou deserve the professional quality you are being chargedfor but are not receiving. Your image will be affected."There is no evidence regarding the actual impact,if any,of this letter.Cunning testified that he did not see howtelling advertisers not to advertise on Respondents' sta-tions could in any way bring about a peaceful solution tothis labor problem.d. Actual progress of Respondent's business between June1971and June 1975Rock testified that there was a "considerable drop" inbusiness between the fiscal year ending in June 1972 andthe fiscal year ending in June 1973, just after the strikebegan. During the fiscal year ending in June 1973, the AMLincoln-Mercury,had no commercials scheduled on Respondent's stationsuntil Saturday,when such commercials were broadcast as originally sched-uled Cunning testified that the audience for these commercials might havebeen diminished because listeners who heard the 5 p in Friday signoffmight not have found out by 9 a in on Saturday,when the earliest of thesecommercials was scheduled,that the stations had resumed broadcasting67Respondent's program logs for the day of the strike show that on thatday Respondent broadcast advertisements for a number of the allegedlydamaged advertisers named by Cunning Most but not all of these adver-tisements were carved before the 5 p in shutdown,and hence would likelyhave been heard by an audience different from the audience later that day68 Engineer-announcer Peterson testified at the first hearing that he knewthat Respondent had agreed with its advertisers to broadcast advertisementsafter 5 p in,the hour of the shutdown,and that the advertisers were relyingon those advertisements as a stimulation of their business the next dayWhen Respondent's counsel said,"But at the time you didn'tgive it athought9", Peterson replied, "That's correct"station's gross profit before taxes and bonuses exceeded$100,000 on revenues exceeding $500,000 and the FM sta-tion,which was then less than a year old, lost about$40,000 on revenues of about $50,000. Rock further testi-fied that the following year, business improved. He attri-buted the changes between June 1971 and June 1974 to theeconomy. Also, Rock testified that as compared to the fis-cal year ending in June 1973, Respondent's FM profits forthe fiscal year ending in June 1975 were "up by 500 percentor maybe 1000 percent," that the "AM is down," and thatRespondent probably made lower profitsbecause, al-though it did more business, expenses were higher.e.Ellsworth's purpose in prosecuting the strikeEllsworth testified that the purpose of the strike was toprotest Carey's discharge and Respondent's refusal to bar-gain,and the strikers would have returned to work if Careyhad been reinstated, as Respondent has never offered todo.When asked whether the purpose of distributing the1974-75 handbills was to interfereas much aspossible withpatrons dealing with the automobile dealerships in ques-tion, he replied, "I think it [the leaflets] explained our posi-tion.That was it. If it applied pressure, well, good." Ells-worth further testified, in effect, that the July 1973 letterwas sent out to let the advertisers know there was a labordispute and get them to advertise on anotherstation solong as the strike was in effect. In addition, Ellsworth testi-fied that "under thesamecircumstances" he would turnthe radio stations off again, because "how else would yougo on strike?" 69 When asked how much moneythe stationswould have to lose because of the July 1973 letter to adver-tisers, and how long the radio stations would have to re-mainoff the air, before he would have told managementthat he would go back to workifmanagementwould rehireCarey and recognize the Union, Ellsworth replied that hedid not know, that he thoughtmanagementhad been askedon earlier occasions to rehire Carey and bargain with theUnion, and that he "was waitingfor [management] to talkto me" about these matters. Also, he testified that he him-self "wasn't thinking . . one way or the other" how longthe radio stations stayed off the air or how much moneyRespondent lost (although he did not know the other com-plainants' views in this respect), and that it was not his"concern" when Respondent found out about the shut-down or whether the stations ever went back on the air;"We were on strike, that was their problem." In addition,Rock testified without any objection on hearsay grounds,and without contradiction by Newell, Ellsworth, or Pe-terson, that in December 1974 Peterson told Rock thatEllsworth had told Peterson that Newell had "told him ortold them that they would have [Rock] on his knees byTuesday," the strike having started on a Friday.Ellsworth credibly testified that it was not hisintentionto destroy Respondent'sbusiness,and credibly denied theassertionof Respondent's counsel that the strike "was un-69 Respondent's counsel atthis point said, "You goon strikeby complet-ing your tour and going outon strike " Atthis point,counsel wasapparentlycontending that the engineer-announcers should have completed theirscheduled shifts beforesinking Cf,counsel's arguments summarizedsupra,sec f,B,2 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDdertaken . . . to destroy as much as you could of the busi-ness,and after you had done that, then you would makeyour demands." When asked, "If you were offered .. .reinstatementand accepted an offer to your former posi-tionof employment, what would be your attitude and con-duct with respect to loyalty and fidelity to your employ-er?", he replied, "I'd go back to work with them, there's noproblem," and that he would obey all lawful orders to dohis utmost to promote the business. I believe his testimonyin this respect was sincere. Ellsworth also testified that heknew that Company President Tedesco owned the radiostations,that Ellsworth "imagine[d]" the other complain-antsknew this too, that he "imagine[d]" Tedesco could fireRock, that Tedesco is not usually around so Rock handlesthe managing, and that Ellsworth had made no effort be-fore the strike to find out whether Tedesco was in town oravailable.When asked whether, when striking, Ellsworthcared about Tedesco's radio station or his rights, Ellsworthreplied, "I caredabout my rights, our rights ... I'm notinvolved with Mr. Tedesco, I hardly know the man." Com-pany Vice President Rock testified that he himself isRespondent's principal exe. utive officer in terms of con-ducting thebusiness, that Tedesco does not participate inthe operation o: the business, and that Tedesco does notunder ordinary circumstancesreside iiiMinneapolis. Ells-worth credibly testified before me that he did not approachRock or Tedesco and threaten to strike if Carey was notreinstated because "I felt I'd get fired .. . I think a warwas goingon to get the people who were trying to put [theUnion] into the station. ..." At the first hearing, Ells-worth and Gustafson testified that they decided to strikepartly because they were afraid of losing their fobs as Car-ey had.3.AnalysisRespondent seems tc be contending that the actual andthreatened damage to Respondent and advertisers flowingfrom the claimants' activities following the initiation of thestrike has some bearing on their reinstatement rights. Forthis reason, I have set forth at some length the evidencerelating to the damageissue.Iconclude that the actualdamage to Respondent and its advertisers was modest and,therefore, that the testimonial opinions of Rock and Cun-ning about the possible damage-which opinions were ten-dered after they had acquired all of the actual damageknowledge about which they testified-were much moregloomy than a disinterested observer's would have been.However, my finding that the complainants did not actimproperly in bringing the pressure calls for the conclusionthat they retai.i reinstatement rights no matter how muchdamage such pressure may have imposed or been desiredon the economic prosperity of Respondent and its custom-ers. SeeN L.R B. v. Upholsterers Frame & Bedding WorkersTwin City Local No. 61 [Minneapolis House FurnishingCompany],331 r.2d 561, 564 (C.A. 8, 1964);N.L.R.B. v.Star Publishing Co.,97 F.2d 465, 470 (C.A. 9, 1938);Local14055,United Steelworkers of America, AFL-CIO [DowChemical Co.] v. N.L.R.B.,524 F.2d 853 (C.A.D.C., 1975).As Judge Learned Hand observed inPeter Cailler Kohler,supra,130 F.2d at 506:... so long as the [concerted] "activity" is not un-lawful, we can see no justification for making it theoccasion for a discharge; a union may subsidize prop-aganda,distributebroadsides,supportpoliticalmovements, and in any other way further its cause orthat of others whom it wishes to win to its side. Suchactivities may be highly prejudicial to its employer; hiscustomers may refuse to deal with him, he may incurthe enmity of many in the community whose disfavorwill bear hard upon him; but the statute forbids himby a discharge to rid himself of those who lay suchburdens upon him. Congress has weighed the conflictof his interest with theirs, and has pro tanto shorn himof his powers.Although Cunning may have been sincere in his testimonythat the complainants' activity could not have assisted inbringing about a peaceful solution to this labor dispute, hewas essentially expressing a difference with the Congress,whose views must of course prevail over his. SeeAmalga-mated Association, supra,340 U.S. at 397.Accordingly, the allegedly disqualifying conduct andviews discussed in the testimony of engineer-announcerEllsworth consists of conduct protected or unrestrained bythe Act, and an expressed intention to repeat such conductin like circumstances. The worst that can be said is thatapproaches to Tedesco or other management representa-tivesmight have been more productive than the methodsthe employees in fact chose. Respondent is in a poor posi-tion indeed to urge even this much, because its own 1973discriminatory discharge of Carey led Ellsworth to fear alike fate if he sought a direct confrontation with manage-ment, and as of the close of the 1975 hearing, Respondenthad not yet made an attempt to remove the cause of thestrike by offering Carey reinstatement. In any event, as theSupreme Court said in finding protected an employeewalkout in protest of what the employees regarded as anexcessively cold work place, "The fact that the Companywas already making every effort to repair the furnace andbring heat into the shop that morning does not change thenature of the controversy that caused the walkout. At thevery most, the fact might tend to indicate that the conductof the men in leaving was unnecessary and unwise, and ithas long been settled that the reasonableness of workers'decisions to engage in concerted activity is irrelevant to thedetermination of whether a labor dispute exists or not."Washington Aluminum, supra,370 U.S. at 16. The Courtwent on to quote the following language fromN.L.R.B. v.Mackay Radio & Telegraph Co.,304 U.S. 333, 344 (1938):"The wisdom or unwisdom of the men, their justificationor lack of it, in attributing to respondent an unreasonableor arbitrary attitude in connection with the negotiations,cannot determine whether, when they struck, they did so asa consequence of or in connection with a current labordispute "For similar reasons, the concerted pressure which theclaimants imposed on Respondent following the strike's in-ception fails to establish that the strike initially had or lateracquired an improper purpose 70 Rather, the representa-70 Accordingly,Ineed not and do not consider the effectof any such HENNEPINBROADCASTING ASSOCIATEStions in the 1973 letter and 1974 handbills about the com-plainants'purposes in thus attempting to impose more anddifferent economic pressure on Respondent are corrobo-rated bythe events following the strike's inception; name-ly, the discrimination against the striking complainants andRespondent's continued failure to remedy its unfair laborpractices notwithstanding the orders issued by Administra-tive Law JudgeRasbury andthe Board.The sincerity ofsuch expressions is in no way impugned by any willingnessin the complainants to inflict severe economic losses onRespondent;legitimate economic weapons for legitimatepurposes"frequently[have] the most serious effect uponindividual workers and productive enterprises"(N L.R.B.v. InsuranceAgents'InternationalUnion AFL-CIO [Pru-dential InsuranceCo.],361 U.S. 477,489 (1960) ).See alsoMinneapolis Home Furnishing,supra,331 F.2d at 564 (C.A.8);Fleetwood,supra,389 U.S.at 381("Frequently a strikeaffects the level of production and the number of jobs");Dow Chemical,supra.E. ConclusionsFor the foregoing reasons, I conclude that nothing in theUnion's or the complainants' conduct after the strike be-gan warrants modification of their reinstatement and back-pay rights as unfair labor practice strikers and as employ-ees discnminatonly denied employment. Indeed, I wouldreach the same conclusion on the assumption that thestrike was at its inception an economic strike. In this con-nection, I note the statement by Respondent's counsel atthe hearing before me that he had arranged for job offersto all the complainants at another radio station owned byCompany owner Tedesco.III.REACTIONS TO THE CLAIMANTS BY RESPONDENT'S PRESENTSTAFFA. Cunning's and Rock's TestimonyCunning testified before me that in his opinion it wouldbe impossible for Respondent to reemploy the complain-ants (includingWalby but not Campbell) "primarily be-cause of the amount of trust that you have to place in themto do the kind of work that they do. If they walk off withno notice, put the station off the air, make no demands orsay if you don't do this, we're going to do that, if they .. .destroy any trust that you have had to place in them bynature of the kind of work they do, it's hard to re-establishthat trust . . . in this previous hearing we had testimonythat they had a meeting at one of the announcers' houses[i.e.,Carey's house] where a number of these people werein attendance, and it was agreed that they would put thestations off the air. Some of the people . . . were not therebut were called by telephone, and as I understand the situ-ation again, it was a unanimous decision of those that wereinvolved." 71improper additional purpose on the employees' reinstatement rights SeeColonial Haven Nursing Home,Inc, 218 NLRB 1007 (1975)71As the General Counsel pointed out at this puncture, the record showsthat engineer-announcer McKeever advised Carey by telephone that Mc-507Rock testified before me that when leaving the stationsin the engineer-announcers' control when he was notaround, he had absolute trust in their loyalty and responsi-bilities to Respondent and under the Federal Communica-tions Act and FCC regulations until the stations were shutoff,72 and that if he was compelled to rehire the complain-ants and did not quit, he would "absolutely" have to havesomebody there to watch them at all times, and "No way"could repose his previous high degree of trust and confi-dence in their loyalty. He further testified that if any of thecomplainants (includingWalby but not Campbell) cameback, he himself would quit "because of the trust that'sbeen put in. My job is to go home at night and not to haveto worry about whether or not my station is going to beshut on or shut off." Further, Rock testified, his sales staff,practically all of whom had been with Rock for more than10 years and without whose services (in his opinion) thestation would have little value, had threatened to resign ifany of the complainants came back.B. AnalysisI regard the foregoing testimony as immaterial to thepropriety of a reinstatement and backpay order herein.Cunning and Rock testified, in essence, that they regardedmost or all of the complainants as untrustworthy-and,therefore, undesirable-employees because they had en-gaged in conduct which I have found was protected bySection 7 of the Act. However, Sections 7 and 8(a)(1) and(3) were enacted for the very purpose of compelling em-ployers to retain employees whom they want to get rid ofbecause such employers regard such employees' protectedconcerted activity as rendering them untrustworthy andundesirable. Indeed, because Cunning and Rock basedtheir opinion of the complainants partly on factual mis-statements about whattheydid in connection with theshutdown (seesupra,fns. 71-72), to disqualify the com-plainants for reinstatement because of such misstatementswould do violence to the principle that the Act "is violatedif an employee is discharged for misconduct arising out ofa protected activity, despite the employer's good faith,when it is shown that the misconduct never occurred."Burnup & Sims, supra,379 U.S. at 23Likewise immaterial to the disposition of this case isRock's testimony that the complainants' protected activityled him to conclude that supervising them in the futurewould be unduly burdensome, that if any of them returnedto work he would quit, and that thesalesforce had threat-ened to quit if any of the claimants returned. Anemployee's Section 7 rights would receive little protectionifsuch attitudes by other personnel could justify topmanagement's exclusion from the work force of employeesKeever could not come tothe meeting,whereupon Carey replied that Mc-Keever "could go along with the majorityat the meeting, and they'd counton [McKeever's] vote with the majority and [Carey would] later inform[McKeever] what the decision was " McKeever participatedin the strikeand testified that he was a "principal"in turningthe radio station off theair72 In this connection, he asserted, in effect, that the engineer-announcershad shut off the stations "without warning" and "withoutmaking de-mands" As foundsupra,sec I,C, his statementsin this connection wereinaccurate, as were Cunning's as well 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhom it regarded as having less value to the enterprise.73SeeN.L.R.B v. Erie Resistor Corp, et al.,373 U.S. 221,228-229 (1963). Indeed, because Rock decided on most ofthe discharges, to withhold a reinstatement order becauseof his testimony in this respect would come close to sayingthat the very views which motivated an unlawful dischargewould excuse the employer from remedying it. Moreover, Iconclude that Rock was somewhat overstating his opinionof his sales staff's alleged distress at the strikers' tactics, inview of Rock's offer to Peterson of a salesman's job not-withstanding Peterson's approval of the July 1973 letterurgingRespondent's advertisers not to advertise onRespondent's stations.IV.OTHER CONTENTIONSRAISED BY THE PARTIESB. Respondent'sAttackon the Bargaining OrderRespondent's contention that the bargaining ordershould be withdrawn because of improper conduct by theUnion is rendered unsupportable by my finding that theUnion didnot engagein improper conduct. Accordingly,there is no occasion, in order to determine the appropriate-nessof the bargaining order, to balance the Union's al-leged unlawful conduct, most of it committedafterRe-spondent had unlawfully denied employment to everyunion adherent shown to be in Respondent's employ,against the gravity of Respondent's conduct. SeeDaniel A.Donovan, et al. v. N L.R.B,520 F.2d 1316, 1320-23 (C.A. 2,1975), enfg. 206 NLRB 688, 689 (1973); cf. the cases citedsupra,section II,A.A. Respondent's Reliance on the Petrillo ActRespondent contends that in any event, the backpay or-der herein is improper because of the language of 47 U.S.C.§506 (a)(2)-(4) (the "Lea Act" or the "Petrillo Act"), whichforbids certain pressures to compel a licensee to make pay-ments "on account of failure to give .. . employment toany person or persons . . . in excess of the number of em-ployees needed by such licensee to perform actual serv-ices," to pay "more than once for services performed," ortomake payments "for services ... which are not to beperformed."However, Section 506(c) renders Section506(a) inapplicable to "the enforcement ... by meanslawfully employed . . . of any legal obligation . . . hereaf-ter incurred." I conclude that this language renders Section506(a) inapplicable to Board orders requiring backpay toemployees who are unlawfully denied employment. SeeGremio de Prensa, Radio, Teatro y Television de Puerto Ricov.Voice of Puerto Rico Inc.,121 F.S. 63 (P.R., San JuanDiv.).73 In any event,there is a considerable difference between advancing res-ignation threats to a superior who feels the same way,and actually quittinga job held for many years Quite possibly, the sales force might change theirminds if Rock or other members of management put a good face on theprospect of the claimants'returnCfN L R B v Cast Optics Corporation,458 F 2d 398, 408 (C A 3, 1972), cert denied 409 U S 850 (1972), and casescitedC. The Union'sMotionfor Attorney's Fees and All CostsIncurredAt the close of the 1975 hearing, the Union moved for anorder requiring Respondent to pay it "attorney's fees andall costs incurred by the Union in having to participate inthis hearing." The Union has filed no brief in this proceed-ing, and I am unclear whether its motion extends to expen-ses incurred in the 1973 hearing. In any event, althoughRespondent's contentions herein have been found unmeri-torious, I regard some of them as debatable rather thanfrivolous.Accordingly, theUnion'smotion is denied.Heck's, Inc.,215 NLRB 765 (1974).RECOMMENDED ORDERFor the foregoing reasons, it is recommended that theBoard reaffirm its order of December 6, 1974.7474 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes